


Exhibit 10.6

 

2003 EQUITY INCENTIVE PLAN

OF

PEREGRINE SYSTEM, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Purpose of this Plan

 

 

 

 

 

2.

Definitions and Rules of Interpretation

 

 

 

 

 

 

2.1

Definitions

 

 

 

 

 

 

2.2

Rules of Interpretation

 

 

 

 

 

3.

Shares Subject to this Plan; Term of this Plan

 

 

 

 

 

 

3.1

Number of Award Shares

 

 

 

 

 

 

3.2

Source of Shares

 

 

 

 

 

 

3.3

Term of this Plan

 

 

 

 

 

4.

Administration

 

 

 

 

 

 

4.1

General

 

 

 

 

 

 

4.2

Authority of the Board or the Committee

 

 

 

 

 

 

4.3

Scope of Discretion

 

 

 

 

 

5.

Persons Eligible to Receive Awards

 

 

 

 

 

 

5.1

Eligible Individuals

 

 

 

 

 

 

5.2

Section 162(m) Limitation

 

 

 

 

 

6.

Terms and Conditions of Options

 

 

 

 

 

 

6.1

Price

 

 

 

 

 

 

6.2

Term

 

 

 

 

 

 

6.3

Vesting

 

 

 

 

 

 

6.4

Form and Method of Payment

 

 

 

 

 

 

6.5

Nonassignability of Options

 

 

 

 

 

 

6.6

Substitute Options

 

 

 

 

 

 

6.7

Repricings

 

 

i

--------------------------------------------------------------------------------


 

7.

Incentive Stock Options

 

 

 

 

 

8.

Stock Appreciation Rights, Stock Awards and Cash Awards

 

 

 

 

 

 

8.1

Stock Appreciation Rights

 

 

 

 

 

 

8.2

Stock Awards

 

 

 

 

 

 

8.3

Cash Awards

 

 

 

 

 

9.

Exercise of Awards

 

 

 

 

 

 

9.1

In General

 

 

 

 

 

 

9.2

Time of Exercise

 

 

 

 

 

 

9.3

Issuance of Award Shares

 

 

 

 

 

 

9.4

Termination

 

 

 

 

 

10.

Certain Transactions and Events

 

 

 

 

 

 

10.1

In General

 

 

 

 

 

 

10.2

Changes in Capital Structure

 

 

 

 

 

 

10.3

Fundamental Transactions

 

 

 

 

 

 

10.4

Changes of Control

 

 

 

 

 

 

10.5

Divestiture

 

 

 

 

 

 

10.6

Dissolution

 

 

 

 

 

 

10.7

Cut-Back to Preserve Benefits

 

 

 

 

 

11.

Automatic Option Grants to Non-Employee Directors and Non-Employee Director Fee
Option Grants

 

 

 

 

 

 

11.1

Automatic Option Grants to Non-Employee Directors

 

 

 

 

 

 

11.2

Director Fee Option Grants

 

 

 

 

 

 

11.3

Certain Transactions and Events

 

 

 

 

 

 

11.4

Limited Transferability of Options

 

 

 

 

 

12.

Withholding and Tax Reporting

 

 

ii

--------------------------------------------------------------------------------


 

 

12.1

Tax Withholding Alternatives

 

 

 

 

 

 

12.2

Reporting of Dispositions

 

 

 

 

 

13.

Compliance with Law

 

 

 

 

 

 

13.1

Compliance with Applicable Law

 

 

 

 

 

 

13.2

Financial Information

 

 

 

 

 

14.

Amendment ox Termination of this Plan or Outstanding Awards

 

 

 

 

 

 

14.1

Amendment and Termination

 

 

 

 

 

 

14.2

Stockholder Approval

 

 

 

 

 

 

14.3

Effect

 

 

 

 

 

15.

Reserved Rights

 

 

 

 

 

 

15.1

Nonexclusively of this Plan

 

 

 

 

 

 

15.2

Unfunded Plan

 

 

 

 

 

16.

Special Arrangements Regarding Award Shares

 

 

 

 

 

 

16.1

Escrow of Stock Certificates

 

 

 

 

 

 

16.2

Repurchase Rights

 

 

 

 

 

17.

Beneficiaries

 

 

 

 

 

18.

Miscellaneous

 

 

 

 

 

 

18.1

Governing Law

 

 

 

 

 

 

18.2

Determination of Value

 

 

 

 

 

 

18.3

Reservation of Shares

 

 

 

 

 

 

18.4

Electronic Communications

 

 

 

 

 

 

18.5

Notices

 

 

iii

--------------------------------------------------------------------------------


 

2003 EQUITY INCENTIVE PLAN

OF

PEREGRINE SYSTEM, INC.

 

1.             Purpose of this Plan

 

The purpose of this Amended and Restated Peregrine Systems, Inc. 1994 Stock
Option Plan, hereinafter renamed and referred to as the 2003 Equity Incentive
Plan of Peregrine Systems, Inc. or the Plan, is to enhance the long-term
stockholder value of Peregrine Systems, Inc. by offering opportunities to
eligible individuals to participate in the growth in value of the equity of
Peregrine Systems, Inc. Notwithstanding anything herein to the contrary, the
material terms of Options granted under this Plan, including, but not limited
to, the exercise price, vesting and time period wherein which such Options may
be exercised, are not intended to differ in any material respects from such
Options granted under the this Plan prior to the Effective Date, except as may
be necessary to comply with the California Corporate Securities Law of 1968, as
amended, which effect is likely to be minimal, if any.

 

2.             Definitions and Rules of Interpretation

 

2.1           Definitions.  This Plan uses the following defined terms:

 

(a)           “Administrator” means the Board, the Committee, or any officer or
employee of the Company to whom the Board or the Committee delegates authority
to administer this Plan.

 

(b)           “Affiliate” means a “parent” or “subsidiary” (as each is defined
in Section 424 of the Code) of the Company and any other entity that the Board
or Committee designates as an “Affiliate” for purposes of this Plan.

 

(c)           “Applicable Law” means any and all laws of whatever jurisdiction,
within or without the United States, and the rules of any stock exchange or
quotation system on which Shares are listed or quoted, applicable to the taking
or refraining from taking of any action under this Plan, including the
administration of this Plan and the issuance or transfer of Awards or Award
Shares.

 

(d)           “Award” means a Stock Award, SAR, Cash Award, or Option granted in
accordance with the terms of this Plan. 

(e)           “Award Agreement” means the document evidencing the grant of an
Award.

 

(f)            “Award Shares” means Shares covered by an outstanding Award or
purchased under an Award.

 

(g)           “Awardee” means: (i) a person to whom an Award has been granted,
including a holder of a Substitute Award, (ii) a person to whom an Award has
been transferred in accordance with all applicable requirements of Sections 6.5,
7(h), and 17.

 

2

--------------------------------------------------------------------------------


 

(h)           “Bankruptcy Court” means the court of competent jurisdiction that
approves the Plan of Reorganization.

 

(i)            “Board” means the Board of Directors of the Company.

 

(j)            “Business Day” means any day, other than a Saturday, a Sunday or
a “legal holiday” as defined in Rule 9006(a) of the Federal Rules of Bankruptcy
Procedure promulgated pursuant to § 28 U.S.C. § 2075.

 

(k)           “Cash Award”means the right to receive cash as described in
Section 8.3.

 

(1)           “Change in Control” means any transaction or event that the Board
specifies as a Change in Control under Section 10.4.

 

(m)          “Code” means the Internal Revenue Code of 1986.

 

(n)           “Committee”means a committee composed of Company Directors
appointed in accordance with the Company’s charter documents and Section 4.

 

(o)           “Company” means Peregrine Systems, Inc., a Delaware corporation.

 

(p)           “Company Director” means a Member of the Board.

 

(q)           “Confirmation Date” means the date on which the clerk of the
Bankruptcy Court enters a Confirmation Order on the docket of such court.

 

(r)            “Confirmation Order” means the order entered by the Bankruptcy
Court approving the Plan of Reorganization.

 

(s)           “Consultant”means an individual who, or an employee of any entity
that, provides bona fide services to the Company or an Affiliate, but who is not
an Employee and who is compensated for such services.

 

(t)            “Director”means a member of the Board of Directors of the Company
or an Affiliate.

 

(u)           “Divestiture”means any transaction or event that the Board
specifies as a Divestiture under Section 10.5.

 

(v)           “Domestic Relations Order” means a “domestic relations order” as
defined in, and otherwise meeting the requirements of Section 414(p) of the
Code, except that reference to a “plan” in that definition shall be to this
Plan.

 

(w)          “Effective Date” means the date upon which this Amended and
Restated Peregrine Systems, Inc. 1994 Stock Option Plan (renamed the 2003 Equity
Incentive Plan of Peregrine Systems, Inc.) shall become effective, which date
shall be the 10th Business Day after the Confirmation Date, provided, however,
that certain stockholders of the Company have approved this Plan (the “Class 11
Stockholders”) pursuant to the terms of the Plan of Reorganization.

 

3

--------------------------------------------------------------------------------


 

(x)            “Employee”means a regular employee of the Company or an
Affiliate, including an officer or Director, who is treated as an employee in
the personnel records of the Company or an Affiliate, but not individuals who
are classified by the Company or an Affiliate as: (i) leased from or otherwise
employed by a third party, (ii) independent contractors, or (iii) intermittent
or temporary workers.  The Company’s or an Affiliate’s classification of an
individual as an “Employee” (or as not an “Employee”) for purposes of this Plan
shall not be altered retroactively even if that classification is changed
retroactively for another purpose as a result of an audit, litigation or
otherwise.  An Awardee shall not cease to be an Employee due to transfers
between locations of the Company, or between the Company and an Affiliate, or to
any successor to the Company or an Affiliate that assumes the Awardee’s Options
under Section 10.  Neither service as a Director nor receipt of a director’s fee
shall be sufficient to make a Director an “Employee.”

 

(y)           “Exchange Act” means the Securities Exchange Act of 1934.

 

(z)            “Executive” means, if the Company has any class of any equity,
security registered under Section 12 of the Exchange Act, an individual who is
subject to Section 16 of the Exchange Act or who is a “covered employee” under
Section 162(m) of the Code, in either case because of the individual’s
relationship with the Company or an Affiliate.  If the Company does not have any
class of any equity security registered under Section 12 of the Exchange Act,
“Executive” means any (i) Director, (ii) officer elected or appointed by the
Board, or (iii) beneficial owner of more than 10% of any class of the Company’s
equity securities.

 

(aa)         “Expiration Date” means, with respect to an Award, the date stated
in the Award Agreement as the expiration date of the Award or, if no such date
is stated in the Award Agreement, then the last day of the maximum exercise
period for the Award, disregarding the effect of an Awardee’s Termination or any
other event that would shorten that period.

 

(bb)         “Fair Market Value” means the value of Shares as determined under
Section 18.2.

 

(cc)         “Fundamental Transaction” means any transaction or event described
in Section 10.3.

 

(dd)         “Grant Date”means the date the Administrator approves the grant of
an Award.  However, if the Administrator specifies that an Award’s Grant Date is
a future date or the date on which a condition is satisfied, the Grant Date for
such Award is that future date or the date that the condition is satisfied.

 

(ee)         “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option under Section 422 of the Code and designated as an
Incentive Stock Option in the Award Agreement for that Option.

 

(ff)           “Nonstatutory Option” means any Option other than an Incentive
Stock Option.

 

(gg)         “Non-Employee Director” means any person who is a member of the
Board but is not an Employee of the Company or any Affiliate of the Company and
has not

 

4

--------------------------------------------------------------------------------


 

been an Employee of the Company or any Affiliate of the Company at any time
during the preceding twelve months.  Service as a Director does not in itself
constitute employment for purposes of this definition.

 

(hh)         “Objectively Determinable Performance Condition” shall mean a
performance condition (i) that is established (A) at the time an Award is
granted or (B) no later than the earlier of (1) 90 days after the beginning of
the period of service to which it relates, or (2) before the elapse of 25% of
the period of service to which it relates, (ii) that is uncertain of achievement
at the time it is established, and (iii) the achievement of which is
determinable by a third party with knowledge of the relevant facts.  Examples of
measures that may be used in Objectively Determinable Performance Conditions
include net order dollars, net profit dollars, net profit growth, net revenue
dollars, revenue growth, individual performance, earnings per share, return on
assets, return on equity, and other financial objectives, objective customer
satisfaction indicators and efficiency measures, each with respect to the
Company and/or an Affiliate or individual business unit.

 

(ii)           “Officer” means an officer of the Company as defined in Rule
16a-l adopted under the Exchange Act.

 

(jj)           “Option” means a right to purchase Shares of the Company granted
under this Plan.

 

(kk)         “Option Price” means the price payable under an Option for Shares,
not including any amount payable in respect of withholding or other taxes.

 

(ll)           “Option Shares” means Shares covered by an outstanding Option or
purchased under an Option.

 

(mm)       “Plan” means this Amended and Restated Peregrine Systems, Inc. 1994
Stock Option Plan, hereinafter renamed and referred to as the 2003 Equity
Incentive Plan of Peregrine Systems, Inc.

 

(nn)         “Plan of Reorganization” means the Plan of Reorganization of
Peregrine Systems Inc. and Peregrine Remedy, Inc., for which the Bankruptcy
Court enters a Confirmation Order.

 

(oo)         “Purchase Price” means the price payable under a Stock Award for
Shares, not including any amount payable in respect of withholding or other
taxes.

 

(pp)         “Reorganization Adjustment Percentage” means the number of Shares
referred to in Section 5.2 multiplied by a fraction, of which (i) the numerator
is 15,000,000 and (ii) the denominator is the total number of Shares issued
prior to the Effective Date, or such number of Shares otherwise deemed
appropriate by the Committee, with the advice of the Company’s counsel, to
ensure that the Reorganization Adjustment Percentage complies with applicable
tax and securities laws.

 

(qq)         “Rule 16b-3” means Rule 16b-3 adopted under Section 16(b) of the
Exchange Act.

 

5

--------------------------------------------------------------------------------


 

(rr)           “SAR” or “Stock Appreciation Right” means a right to receive cash
based on a change in the Fair Market Value of a specific number of Shares
pursuant to an Award Agreement, as described in Section 8.1.

 

(ss)         “Securities Act” means the Securities Act of 1933.

 

(tt)           “Share” means a share of the common stock of the Company or other
securities substituted for the common stock under Section 10.

 

(uu)         “Stock Award” means an offer by the Company to sell shares subject
to certain restrictions pursuant to the Award Agreement as described in Section
8.2.

 

(vv)         “Substitute Award” means a Substitute Option, Substitute SAR or
Substitute Stock Award granted in accordance with the terms of this Plan.

 

(ww)       “Substitute Option” means an Option granted in substitution for, or
upon the conversion of, an option granted by another entity to purchase equity
securities in the granting entity.

 

(xx)          “Substitute SAR” means a SAR granted in substitution for, or upon
the conversion of, a stock appreciation right granted by another entity with
respect to equity securities in the granting entity.

 

(yy)         “Substitute Stock Award” means a Stock Award granted in
substitution for, or upon the conversion of, a stock award granted by another
entity to purchase equity securities in the granting entity.

 

(zz)          “Termination” means that the Awardee has ceased to be, with or
without any cause or reason, an Employee, Director or Consultant.  However,
unless so determined by the Administrator, or otherwise provided in this Plan,
“Termination” shall not include a change in status from an Employee, Consultant
or Director to another such status.  An event that causes an Affiliate to cease
being an Affiliate shall be treated as the “Termination” of that Affiliate’s
Employees, Directors, and Consultants.

 

2.2           Rules of Interpretation.  Any reference to a “Section,” without
more, is to a Section of this Plan.  Captions and titles are used for
convenience in this Plan and shall not, by themselves, determine the meaning of
this Plan.  Except when otherwise indicated by the context, the singular
includes the plural and vice versa.  Any reference to a statute is also a
reference to the applicable rules and regulations adopted under that statute. 
Any reference to a statute, rule or regulation, or to a section of a statute,
rule or regulation, is a reference to that statute, rule, regulation, or section
as amended from time to time, both before and after the Effective Date of this
Plan and including any successor provisions.

 

3.             Shares Subject to this Plan; Term of this Plan

 

3.1           Number of Award Shares.  Subject to adjustment under Section 10,
the maximum number of Shares that may be issued under this Plan after the
Effective Date is 2,650,000 which shall not be increased or decreased by such
number of Shares forfeited prior to the Effective Date.  The maximum number of
Shares referred to in the preceding sentence shall be (i) decreased by such
number of Shares subject to outstanding grants under

 

6

--------------------------------------------------------------------------------


 

 

this Plan on the Effective Date (adjusted to take into account the decrease in
the number of Shares as a result of the Plan of Reorganization), provided,
however, that the grant of such awards was made on or after July 8, 2002, but
before the Effective Date and (ii) increased by any Shares referred to in
Subsection 3.1(i) that are subsequently forfeited or repurchased by the Company
or that expire or become unexercisable for any reason.  The maximum number of
Shares shall be cumulatively increased on January 1 of each year, beginning
January 1, 2005 and each January 1 thereafter for 10 years, by a number of
Shares equal to the least of (a) 4% of the number of Shares issued and
outstanding on the immediately preceding December 31, (b) 267,000 Shares, and
(c) a number of Shares set by the Board.  When an Award is granted, the maximum
number of Shares that may be issued under this Plan shall be reduced by the
number of Shares covered by that Award.  However, if an Award later terminates
or expires without having been exercised in full, the maximum number of shares
that may be issued under this Plan shall be increased by the number of Shares
that were covered by, but not purchased under, that Award.  By contrast, the
repurchase of Shares by the Company shall not increase the maximum number of
Shares that may be issued under this Plan.

 

3.2           Source of Shares.  Award Shares may be: (a) Shares that have never
been issued, (b) Shares that have been issued but are no longer outstanding, or
(c) Shares that are outstanding and are acquired to discharge the Company’s
obligation to deliver Award Shares.

 

3.3           Term of this Plan

 

(a)           This Plan shall be effective on, and Awards may be granted under
this Plan after, the date it has been both adopted by the Board and approved by
the Company’s stockholders.

 

(b)           Subject to the provisions of Section 14, Awards may be granted
under this Plan for a period often years from the date on which the stockholders
approve this Plan (or such earlier date as may be required by Applicable Law).

 

4.             Administration

 

4.1           General

 

(a)           The Board shall have ultimate responsibility for administering
this Plan.  The Board may delegate certain of its responsibilities to a
Committee, which shall consist of at least two members of the Board.  The Board
or the Committee may further delegate its responsibilities to any Employee of
the Company or any Affiliate.  Where this Plan specifies that an action is to be
taken or a determination made by the Board, only the Board may take that action
or make that determination.  Where this Plan specifies that an action is to be
taken or a determination made by the Committee, only the Committee may take that
action or make that determination.  Where this Plan references the
“Administrator,” the action may be taken or determination made by the Board, the
Committee, or other Administrator.  However, only the Board or the Committee may
approve grants of Awards to Executives, and an Administrator other than the
Board or the Committee may grant Awards only within guidelines established by
the Board or Committee.  Moreover, all actions and determinations by any
Administrator are subject to the provisions of this Plan.

 

7

--------------------------------------------------------------------------------


 

(b)           So long as the Company has registered an outstanding a class of
equity securities under Section 12 of the Exchange Act, the Committee shall
consist of Company Directors who are “Non-Employee Directors” as defined in Rule
16b-3 and, after the expiration of any transition period permitted by Treasury
Regulations Section 1.162 27(h)(3), who are “outside directors” as defined in
Section 162(m) of the Code.

 

4.2           Authority of the Board or the Committee.  Subject to the other
provisions of this Plan, the Board or the Committee shall have the authority to:

 

(a)           grant Awards, including Substitute Awards;

 

(b)           determine the Fair Market Value of Shares;

 

(c)           determine the Option Price and the Purchase Price of Awards;

 

(d)           select the Awardees;

 

(e)           determine the times Awards are granted;

 

(f)            determine the number of Shares subject to each Award;

 

(g)           determine the methods of payment that may be used to purchase
Award Shares;

 

(h)           determine the methods of payment that may be used to satisfy
withholding tax obligations;

 

(i)            determine the other terms of each Award, including but not
limited to the time or times at which Awards may be exercised, whether and under
what conditions an Award is assignable, and whether an Option is a Nonstatutory
Option or an Incentive Stock Option;

 

(j)            modify or amend any Award;

 

(k)           authorize any person to sign any Award Agreement or other document
related to this Plan on behalf of the Company;

 

(1)           determine the form of any Award Agreement or other document
related to this Plan, and whether that document, including signatures, may be in
electronic form;

 

(m)          interpret this Plan and any Award Agreement or document related to
this Plan;

 

(n)           correct any defect, remedy any omission, or reconcile any
inconsistency in this Plan, any Award Agreement or any other document related to
this Plan;

 

(o)           adopt, amend, and revoke rules and regulations under this Plan,
including rules and regulations relating to sub-plans and Plan addenda;

 

8

--------------------------------------------------------------------------------


 

(p)           adopt, amend, and revoke special rules and procedures which may be
inconsistent with the terms of this Plan, set forth (if the Administrator so
chooses) in sub-plans regarding (for example) the operation and administration
of this Plan and the terms of Awards, if and to the extent necessary or useful
to accommodate non-U.S.  Applicable Laws and practices as they apply to Awards
and Award Shares held by, or granted or issued to, persons working or resident
outside of the United States or employed by Affiliates incorporated outside the
United States;

 

(q)           determine whether a transaction or event should be treated as a
Change in Control, a Divestiture or neither;

 

(r)            determine the effect of a Fundamental Transaction and, if the
Board determines that a transaction or event should be treated as a Change in
Control or a Divestiture, then the effect of that Change in Control or
Divestiture; and

 

(s)           make all other determinations the Administrator deems necessary or
advisable for the administration of this Plan.

 

4.3           Scope of Discretion.  Subject to the provisions of this Section
4.3, on all matters for which this Plan confers the authority, right or power on
the Board, the Committee, or other Administrator to make decisions, that body
may make those decisions in its sole and absolute discretion.  Those decisions
will be final, binding and conclusive.  In making its decisions, the Board,
Committee or other Administrator need not treat all persons eligible to receive
Awards, all Awardees, all Awards or all Award Shares the same way. 
Notwithstanding anything herein to the contrary, and except as provided in
Section 14.3, the discretion of the Board, Committee or other Administrator is
subject to the specific provisions and specific limitations of this Plan, as
well as all rights conferred on specific Awardees by Award Agreements and other
agreements.

 

5.             Persons Eligible to Receive Awards

 

5.1           Eligible Individuals.  Awards (including Substitute Awards) may be
granted to, and only to, Employees, Directors and Consultants, including to
prospective Employees, Directors and Consultants conditioned on the beginning of
their service for the Company or an Affiliate.  However, Incentive Stock Options
may only be granted to Employees, as provided in Section 7(g).

 

5.2           Section 162(m) Limitation.  Subject to the provisions of this
Section 5.2, for so long as the Company is a “publicly held corporation” within
the meaning of Section 162(m) of the Code: (i) no Employee may be granted one or
more Options within any fiscal year of the Company under this Plan to purchase
more than 900,000 Shares under Options, as adjusted by the Reorganization
Adjustment Percentage on the Effective Date, and subject to further adjustment
pursuant to Section 10, (ii) Options may be granted to an Executive only by the
Committee (and, notwithstanding anything to the contrary in Section 4.1(a), not
by the Board).  If an Option is cancelled without being exercised or if the
Option Price of an Option is reduced, that cancelled or repriced Option shall
continue to be counted against the limit on Options that may be granted to any
individual under this Section 5.2.

 

9

--------------------------------------------------------------------------------


 

6.             Terms and Conditions of Options

 

The following rules apply to all Options:

 

6.1           Price.  No Option, whether or not intended as “qualified incentive
based compensation” within the meaning of Section 162(m) of the Code, may have
an Option Price less than 100% of the Fair Market Value of the Shares on the
Grant Date.  If an Option is granted to a person who, at the Grant Date, owns
more than 10% of the voting power of the Company or any corporate Affiliate,
that Option shall have an Option Price equal to or greater than 110% of the Fair
Market Value of the Shares on the Grant Date.  Notwithstanding anything herein
to the contrary, Options may be granted with an Option Price of less than 100%
of the Fair Market Value on the Grant Date pursuant to a Fundamental
Transaction, Change in Control or other corporate transaction.  In no event will
the Option Price of any Option be less than the par value of the Shares issuable
under the Option if that is required by Applicable Law.  The Option Price of an
Incentive Stock Option shall be subject to Section 7(f).

 

6.2           Term.  No Option shall be exercisable after its Expiration Date. 
No Option may have an Expiration Date that is more than ten years after its
Grant Date.  Additional provisions regarding the term of Incentive Stock Options
are provided in Sections 7(a) and 7(e).

 

6.3           Vesting.  Options shall be exercisable: (a) on the Grant Date, or
(b) in accordance with a schedule related to the Grant Date, the date the
Optionee’s directorship, employment or consultancy begins, or a different date
specified in the Option Agreement.  Notwithstanding the foregoing, to the extent
required by Applicable Law, Options shall be exercisable at the rate of at least
20% per year over 5 years from the date the option is granted, subject to
reasonable conditions such as continued employment.  Additional provisions
regarding the vesting of Incentive Stock Options are provided in Section 7(c). 
No Option granted to an individual who is subject to the overtime pay provisions
of the Fair Labor Standards Act may be exercised before the expiration of six
months after the Grant Date.

 

6.4           Form and Method of Payment

 

(a)           The Administrator shall determine the acceptable form and method
of payment for exercising an Option.

 

(b)           Acceptable forms of payment for all Option Shares are cash, check
or wire transfer, denominated in U.S. dollars except as specified by the
Administrator for non-U.S. Employees or non-U.S. sub-plans.

 

(c)           In addition, the Administrator may permit payment to be made by
any of the following methods:

 

(i)              other Shares, or the designation of other Shares, which (A) are
“mature” shares for purposes of avoiding variable accounting treatment under
generally accepted accounting principles (generally mature shares are those that
have been owned by the Optionee for more than six months on the date of
surrender), and (B) have a Fair Market

 

10

--------------------------------------------------------------------------------


 

Value on the date of surrender equal to the Option Price of the Shares as to
which the Option is being exercised;

 

(ii)           provided that a public market exists for the Shares,
consideration received by the Company under a procedure under which a licensed
broker-dealer advances funds on behalf of an Optionee or sells Option Shares on
behalf of an Optionee (a “Cashless Exercise Procedure”), provided that if the
Company extends or arranges for the extension of credit to an Optionee under any
Cashless Exercise Procedure, no Officer or Director may participate in that
Cashless Exercise Procedure;

 

(iii)          cancellation of any debt owed by the Company or any Affiliate to
the Optionee by the Company including without limitation waiver of compensation
due or accrued for services previously rendered to the Company; and

 

(iv)          any combination of the methods of payment permitted by any
paragraph of this Section 6.4.

 

(d)           The Administrator may also permit any other form or method of
payment for Option Shares permitted by Applicable Law.

 

6.5           Nonassignability of Options.  Except as determined by the
Administrator, no Option shall be assignable or otherwise transferable by the
Optionee except by will or by the laws of descent and distribution.  However,
Options may be transferred and exercised in accordance with a Domestic Relations
Order and may be exercised by a guardian or conservator appointed to act for the
Optionee.  Incentive Stock Options may only be assigned in compliance with
Section 7(h).

 

6.6           Substitute Options.  The Board may cause the Company to grant
Substitute Options in connection with the acquisition by the Company or an
Affiliate of equity securities of any entity (including by merger, tender offer,
or other similar transaction) or of all or a portion of the assets of any
entity.  Any such substitution shall be effective on the effective date of the
acquisition.  Substitute Options may be Nonstatutory Options or Incentive Stock
Options.  Unless and to the extent specified otherwise by the Board, Substitute
Options shall have the same terms and conditions as the options they replace,
except that (subject to the provisions of Section 10) Substitute Options shall
be Options to purchase Shares rather than equity securities of the granting
entity and shall have an Option Price determined by the Board.

 

6.7           Repricings.  Other than in accordance with Section 10, Options may
not be repriced without stockholder approval if the effect of the repricing
would be to reduce the effective Option Price of the Options.

 

7.             Incentive Stock Options

 

The following rules apply only to Incentive Stock Options and only to the extent
these rules are more restrictive than the rules that would otherwise apply under
this Plan.  With the consent of the Optionee, or where this Plan provides that
an action may be taken notwithstanding any other provision of this Plan, the
Administrator may deviate from the requirements of this Section, notwithstanding
that any Incentive Stock Option modified by the Administrator will thereafter be
treated as a Nonstatutory Option.

 

11

--------------------------------------------------------------------------------


 

(a)           The Expiration Date of an Incentive Stock Option shall not be
later than ten years from its Grant Date, with the result that no Incentive
Stock Option may be exercised after the expiration of ten years from its Grant
Date.

 

(b)           No Incentive Stock Option may be granted more than ten years from
the date this Plan was approved by the Board.

 

(c)           Options intended to be incentive stock options under Section 422
of the Code that are granted to any single Optionee under all incentive stock
option plans of the Company and its Affiliates, including incentive stock
options granted under this Plan, may not vest at a rate of more than $100,000 in
Fair Market Value of stock (measured on the grant dates of the options) during
any calendar year.  For this purpose, an option vests with respect to a given
share of stock the first time its holder may purchase that share,
notwithstanding any right of the Company to repurchase that share.  Unless the
administrator of that option plan specifies otherwise in the related agreement
governing the option, this vesting limitation shall be applied by, to the extent
necessary to satisfy this $100,000 rule, treating certain stock options that
were intended to be incentive stock options under Section 422 of the Code as
Nonstatutory Options.  The stock options or portions of stock options to be
reclassified as Nonstatutory Options are those with the highest option prices,
whether granted under this Plan or any other equity compensation plan of the
Company or any Affiliate that permits that treatment.  This Section 7(c) shall
not cause an Incentive Stock Option to vest before its original vesting date or
cause an Incentive Stock Option that has already vested to cease to be vested.

 

(d)           In order for an Inceptive Stock Option to be exercised for any
form of payment other than those described in Section 6.4(b), that right must be
stated at the time of grant in the Option Agreement relating to that Incentive
Stock Option.

 

(e)           Any Incentive Stock Option granted to a Ten Percent Stockholder,
must have an Expiration Date that is not later than five years from its Grant
Date, with the result that no such Option may be exercised after the expiration
of five years from the Grant Date.  A “Ten Percent Stockholder” is any person
who, directly or by attribution under Section 424(d) of the Code, owns stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company or of any Affiliate on the Grant Date.

 

(f)            The Option Price of an Incentive Stock Option shall never be less
than the Fair Market Value of the Shares at the Grant Date.  The Option Price
for the Shares covered by an Incentive Stock Option granted to a Ten Percent
Stockholder shall never be less than 110% of the Fair Market Value of the Shares
at the Grant Date.

 

(g)           Incentive Stock Options may be granted only to Employees.  If an
Optionee changes status from an Employee to a Consultant, that Optionee’s
Incentive Stock Options become Nonstatutory Options if not exercised within the
time period described in Section 7(i) (determined by treating the change in
status as a Termination solely for the purposes of this Section 7(g)).

 

(h)           No rights under an Incentive Stock Option may be transferred by
the Optionee, other than by will or the laws of descent and distribution. 
During the life of the

 

12

--------------------------------------------------------------------------------


 

Optionee, an Incentive Stock Option may be exercised only by the Optionee.  The
Company’s compliance with a Domestic Relations Order, or the exercise of an
Incentive Stock Option by a guardian or conservator appointed to act for the
Optionee, shall not violate this Section 7(h).

 

(i)            An Incentive Stock Option shall be treated as a Nonstatutory
Option if it remains exercisable after, and is not exercised within, the three
month period beginning with the Optionee’s Termination for any reason other than
the Optionee’s death or disability (as defined in Section 22(e) of the Code).  
In the case of Termination due to death, an Incentive Stock Option shall
continue to be treated as an Incentive Stock Option if it remains exercisable
after, and is not exercised within, the three month period after the Optionee’s
Termination provided it is exercised before the Expiration Date.  In the case of
Termination due to disability, an Incentive Stock Option shall be treated as a
Nonstatutory Option if it remains exercisable after, and is not exercised
within, one year after the Optionee’s Termination.

 

(j)            An Incentive Stock Option may only be modified by the Board.

 

8.             Stock Appreciation Rights, Stock Awards and Cash Awards

 

8.1           Stock Appreciation Rights

 

The following rules apply to SARs:

 

(a)           General.  SARs may be granted either alone, in addition to, or in
tandem with other Awards granted under this Plan.  The Administrator may grant
SARs to eligible participants subject to terms and conditions not inconsistent
with this Plan and determined by the Administrator.  The specific terms and
conditions applicable to the Awardee shall be provided for in the Award
Agreement.  SARs shall be exercisable, in whole or in part, at such tunes as the
Administrator shall specify in the Award Agreement.

 

(b)           Exercise of SARs.  Upon the exercise of an SAR, in whole or in
part, an Awardee shall be entitled to a payment in an amount equal to the excess
of the Fair Market Value of a fixed number of Shares covered by the exercised
portion of the SAR on the date of exercise, over the Fair Market Value of the
Shares covered by the exercised portion of the SAR on the Grant Date.  The
amount due to the Awardee upon the exercise of a SAR shall be paid in cash or
Shares over the period or periods specified in the Award Agreement.  An Award
Agreement may place limits on the amount that may be paid over any specified
period or periods upon the exercise of a SAR, on an aggregate basis or as to any
Awardee.  A SAR shall be considered exercised when the Company receives written
notice of exercise in accordance with the terms of the Award Agreement from the
person entitled to exercise the SAR.  If a SAR has been granted in tandem with
an Option, upon the exercise of the SAR, the number of shares that may be
purchased pursuant to the Option shall be reduced by the number of shares with
respect to which the SAR is exercised.

 

(c)           Nonassignability of SARs.  Except as determined by the
Administrator, no SAR shall be assignable or otherwise transferable by the
Awardee except by will or by the laws of descent and distribution. 
Notwithstanding anything herein to the

 

13

--------------------------------------------------------------------------------


 

contrary, SARs may be transferred and exercised in accordance with a Domestic
Relations Order.

 

(d)           Substitute SARs.  The Board may cause the Company to grant
Substitute SARs in connection with the acquisition by the Company or an
Affiliate of equity securities of any entity (including by merger) or all or a
portion of the assets of any entity.  Any such substitution shall be effective
on the effective date of the acquisition.  Unless and to the extent specified
otherwise by the Board, Substitute SARs shall have the same terms and conditions
as the options they replace, except that (subject to the provisions of Section
10) Substitute SARs shall be exercisable with respect to the Fair Market Value
of Shares rather than equity securities of the granting entity and shall be on
terms that, as determined by the Board in its sole and absolute discretion,
properly reflects the substitution.

 

8.2           Stock Awards

 

The following rules apply to all Stock Awards:

 

(a)           General.  The specific terms and conditions of a Stock Award
applicable to the Awardee shall be provided for in the Award Agreement.  The
Award Agreement shall state the number of Shares that the Awardee shall be
entitled to receive or purchase, the terms and conditions on which the Shares
shall vest, the price to be paid and, if applicable, the time within which the
Awardee must accept such offer.  The offer shall be accepted by execution of the
Award Agreement.  The Administrator may require that all Shares subject to a
right of repurchase or risk of forfeiture be held in escrow until such
repurchase right or risk of forfeiture lapses.

 

(b)           Right of Repurchase.  If so provided in the Award Agreement, Award
Shares acquired pursuant to a Stock Award may be subject to repurchase by the
Company or an Affiliate if not vested in accordance with the Award Agreement.

 

(c)           Form of Payment.  The Administrator shall determine the acceptable
form and method of payment for exercising a Stock Award.  Acceptable forms of
payment for all Award Shares are cash, check or wire transfer, denominated in
U.S.  dollars except as specified by the Administrator for non-U.S.  Employees
or non-U.S. subplans.  In addition, the Administrator may permit payment to be
made by any of the methods permitted with respect to the exercise of Options
pursuant to Section 6.4.

 

(d)           Nonassignability of Stock Awards.  Except as determined by the
Administrator, no Stock Award shall be assignable or otherwise transferable by
the Awardee except by will or by the laws of descent and distribution. 
Notwithstanding anything to the contrary herein, Stock Awards may be transferred
and exercised in accordance with a Domestic Relations Order.

 

(e)           Substitute Stock Award.  The Board may cause the Company to grant
Substitute Stock Awards in connection with the acquisition by the Company or an
Affiliate of equity securities of any entity (including by merger) or all or a
portion of the assets of any entity.  Unless and to the extent specified
otherwise by the Board, Substitute Stock Awards shall have the same terms and
conditions as the stock awards they replace, except that (subject to the
provisions of Section 10) Substitute Stock Awards shall be Stock Awards to

 

14

--------------------------------------------------------------------------------


 

purchase Shares rather than equity securities of the granting entity and shall
have a Purchase Price that, as determined by the Board in its sole and absolute
discretion, properly reflects the substitution.  Any such Substituted Stock
Award shall be effective on the effective date of the acquisition.

 

8.3           Cash Awards

 

The following rules apply to all Cash Awards:

 

Cash Awards may be granted either alone, in addition to, or in tandem with other
Awards granted under this Plan.  After the Administrator determines that it will
offer a Cash Award, it shall advise the Awardee, by means of an Award Agreement,
of the terms, conditions and restrictions related to the Cash Award.

 

9.             Exercise of Awards

 

9.1           In General.  An Award shall be exercisable in accordance with this
Plan and the Award Agreement under which it is granted.

 

9.2           Time of Exercise.  Options and Stock Awards shall be considered
exercised when the Company receives: (a) written notice of exercise from the
person entitled to exercise the Option or Stock Award, (b) full payment, or
provision for payment, in a form and method approved by the Administrator, for
the Shares for which the Option or Stock Award is being exercised, and (c) with
respect to Nonstatutory Options, payment, or provision for payment, in a form
approved by the Administrator, of all applicable withholding taxes due upon
exercise.  An Award may not be exercised for a fraction of a Share.  SARs shall
be considered exercised when the Company receives written notice of the exercise
from the person entitled to exercise the SAR.

 

9.3           Issuance of Award Shares.  The Company shall issue Award Shares in
the name of the person properly exercising the Award.  If the Awardee is that
person and so requests, the Award Shares shall be issued in the name of the
Awardee and the Awardee’s spouse.  The Company shall endeavor to issue Award
Shares promptly after an Award is exercised or after the Grant Date of a Stock
Award, as applicable.  Until Award Shares are actually issued, as evidenced by
the appropriate entry on the stock register of the Company or its transfer
agent, the Awardee will not have the rights of a stockholder with respect to
those Award Shares, even though the Awardee has completed all the steps
necessary to exercise the Award.  No adjustment shall be made for any dividend,
distribution, or other right for which the record date precedes the date the
Award Shares are issued, except as provided in Section 10.

 

9.4           Termination

 

(a)           In General.  Except as provided in an Award Agreement or in
writing by the Board or Committee, including in an Award Agreement, and as
otherwise provided in Sections 9.4(b), (c), (d) and (e) after an Awardee’s
Termination, the Awardee’s Awards shall be exercisable to the extent (but only
to the extent) they are vested on the date of that Termination and only during
the three months after the Termination, but in no event after the Expiration
Date.  To the extent the Awardee does not exercise an Award within the time
specified for exercise, the Award shall automatically terminate.

 

15

--------------------------------------------------------------------------------


 

(b)           Leaves of Absence.  Unless otherwise provided in the Award
Agreement, no Award may be exercised more than three months after the beginning
of a leave of absence, other than a personal or medical leave approved by an
authorized representative of the Company with employment guaranteed upon
return.  Awards shall not continue to vest during a leave of absence, unless
otherwise determined by the Administrator with respect to an approved personal
or medical leave with employment guaranteed upon return.

 

(c)           Death or Disability.  Unless otherwise provided by the Board or
Committee, if an Awardee’s Termination is due to disability (as determined by
the Administrator with respect to all Awards other than Incentive Stock Options
and as defined by Section 22(e) of the Code with respect to Incentive Stock
Options), all Awards of that Awardee to the extent exercisable at the date of
that Termination may be exercised for six months after that Termination, but in
no event after the Expiration Date.  In the case of Termination due to
disability, if a guardian or conservator has been appointed to act for the
Awardee and been granted this authority as part of that appointment, that
guardian or conservator may exercise the Award on behalf of the Awardee.  Unless
otherwise provided by the Board or Committee, if an Awardee’s Termination is due
to death, all Awards of that Awardee to the extent exercisable at the date of
that Termination may be exercised for one year after that Termination, but in no
event after the Expiration Date.  In the case of Termination due to death, an
Award may be exercised as provided in Section 17.  Death or disability occurring
after an Awardee’s Termination shall not cause the Termination to be treated as
having occurred due to death or disability.  To the extent an Award is not so
exercised within the time specified for its exercise, the Award shall
automatically terminate.

 

(d)           Divestiture.  If an Awardee’s Termination is due to a Divestiture,
the Board may take any one or more of the actions described in Section 10.3 or
10.4 with respect to the Awardee’s Awards.

 

(e)           Termination for Cause.  In the discretion of the Board or
Committee, which may be exercised on the date of grant, or at a date later in
time, if an Awardee’s Termination is due to Cause, all of the Awardee’s Awards,
other than options, shall automatically terminate and cease to be exercisable at
the time of Termination and the Board or Committee may rescind any and all
exercises of Awards, other than Options, by the Awardee that occurred after the
first event constituting Cause.  “Cause” means employment related dishonesty,
fraud, misconduct or disclosure or misuse of confidential information, or other
employment related conduct that is likely to cause significant injury to the
Company, an Affiliate, or any of their respective employees, officers or
directors (including, without limitation, commission of a felony or similar
offense), in each case as determined by the Board or Committee.  “Cause” shall
not require that a civil judgment or criminal conviction have been entered
against or guilty plea shall have been made by the Awardee regarding any of the
matters referred to in the previous sentence.  Accordingly, the Board or
Committee shall be entitled to determine “Cause” based on the Board or
Committee’s good faith belief.  If the Awardee is criminally charged with a
felony or similar offense, that shall be a sufficient, but not a necessary,
basis for such a belief.

 

(f)            Board or Committee Discretion.  Notwithstanding the provisions of
Section 9.4(a)-(e), the Board or Committee shall have complete discretion,
exercisable either at the time an Award is granted at any time while the Award
remains outstanding, to:

 

16

--------------------------------------------------------------------------------


 

(i)            extend the period of time for which the Award is to remain
exercisable, following the Awardee’s Termination, from the limited exercise
period otherwise in effect for that Award to such greater period of time as the
Board or Committee shall deem appropriate, but in no event beyond the Expiration
Date; and/or

 

(ii)           permit the Award to be exercised, during the applicable
post-Termination exercise period, not only with respect to the number of vested
Shares for which such Award may be exercisable at the time of the Awardee’s
Termination but also with respect to one or more additional installments in
which the Awardee would have vested had the Awardee not been subject to
Termination.

 

(g)           Consulting or Employment Relationship.  Nothing in this Plan or in
any Award Agreement, and no Award or the fact that Award Shares remain subject
to repurchase rights, shall: (A) interfere with or limit the right of the
Company or any Affiliate to terminate the employment or consultancy of any
Awardee at any time, whether with or without cause or reason, and with or
without the payment of severance or any other compensation or payment, or (B)
interfere with the application of any provision in any of the Company’s or any
Affiliate’s charter documents or Applicable Law relating to the election,
appointment, term of office, or removal of a Director.

 

10.          Certain Transactions and Events

 

10.1         In General.  Except as provided in this Section 10, no change in
the capital structure of the Company, merger, sale or other disposition of
assets or a subsidiary, change in control, issuance by the Company of shares of
any class of securities or securities convertible into shares of any class of
securities, exchange or conversion of securities, or other transaction or event
shall require or be the occasion for any adjustments of the type described in
this Section 10.  Additional provisions with respect to the foregoing
transactions are set forth in Section 143.

 

10.2         Changes in Capital Structure.  In the event of any stock split,
reverse stock split, recapitalization, combination or reclassification of stock,
stock dividend, spin-off, or similar change to the capital structure of the
Company (not including a Fundamental Transaction or Change in Control), the
Board shall make whatever adjustments it concludes are appropriate to: (a) the
number and type of Awards that may be granted under this Plan, (b) the number
and type of Options that may be granted to any individual under this Plan, (c)
the terms of any SAR, (d) the Purchase Price of any Stock Award, (e) the Option
Price and number and class of securities issuable under each outstanding Option,
(f) the repurchase price of any securities substituted for Award Shares that are
subject to repurchase rights, and (g) the Objectively Determinable Performance
Conditions, if applicable.  The specific adjustments shall be determined by the
Board.  Unless the Board specifies otherwise, any securities issuable as a
result of any such adjustment shall be rounded down to the next lower whole
security.  The Board need not adopt the same rules for each Award or each
Awardee.

 

10.3         Fundamental Transactions.  Except for grants to Non-Employee
Directors pursuant to Section 11.1 herein, if the Company merges with another
entity in a transaction in which the Company is not the surviving entity or if,
as a result of any other transaction or event, other securities are substituted
for the Shares or Shares may no longer be issued

 

17

--------------------------------------------------------------------------------


 

pursuant to Awards (each a “Fundamental Transaction”), then, notwithstanding any
other provision of this Plan, the Board shall do one or more of the following
contingent on the closing or completion of the Fundamental Transaction: (a)
arrange for the substitution, in exchange for Awards, of options to purchase
equity securities other than Shares (including, if appropriate, equity
securities of an entity other than the Company) (an “assumption” of Awards) on
such terms and conditions as the Board determines are appropriate, (b)
accelerate the vesting and termination of outstanding Awards, in whole or in
part, so that Awards can be exercised before or otherwise in connection with the
closing or completion of the Fundamental Transaction or event but then
terminate, (c) cancel or arrange for the cancellation of Awards in exchange for
cash payments to Awardees, and (d) either arrange for any restrictions in favor
of the Company with respect to Award Shares to apply to the securities issued in
substitution for Shares or terminate such restrictions on Award Shares.  The
Board need not adopt the same rules for each Award or each Awardee.

 

10.4         Changes of Control.  The Board may also, but need not, specify that
other transactions or events constitute a “Change in Control”.  The Board may do
that either before or after the transaction or event occurs.  Examples of
transactions or events that the Board may treat as Changes of Control are: (a)
the Company or an Affiliate is a party to a merger, consolidation, amalgamation,
or other transaction in which the beneficial stockholders of the Company,
immediately before the transaction, beneficially own securities representing 50%
or less of the total combined voting power or value of the Company immediately
after the transaction, (b) any person or entity, including a “group” as
contemplated by Section 13(d)(3) of the Exchange Act, acquires securities
holding 30% or more of the total combined voting power or value of the Company,
or (c) as a result of or in connection with a contested election of Company
Directors, the persons who were Company Directors immediately before the
election cease to constitute a majority of the Board.  In connection with a
Change in Control, notwithstanding any other provision of this Plan, the Board
may, but need not, take any one or more of the actions described in Section
10.3.  In addition, the Board may extend the date for the exercise of Awards
(but not beyond their original Expiration Date).  The Board need not adopt the
same rules for each Award or each Awardee.

 

10.5         Divestiture.  If the Company or an Affiliate sells or otherwise
transfers equity securities of an Affiliate to a person or entity other than the
Company or an Affiliate, or leases, exchanges or transfers all or any portion of
its assets to such a person or entity, then the Board may specify that such
transaction or event constitutes a “Divestiture”.  In connection with a
Divestiture, notwithstanding any other provision of this Plan, the Board may,
but need not, take one or more of the actions described in Section 10.3 or 10.4
with respect to Awards or Award Shares held by, for example, Employees,
Directors or Consultants for whom that transaction or event results in a
Termination.  The Board need not adopt the same rules for each Award or each
Awardee.

 

10.6         Dissolution.  If the Company adopts a plan of dissolution, the
Board may cause Awards to be fully vested and exercisable (but not after their
Expiration Date) before the dissolution is completed but contingent on its
completion and may cause the Company’s repurchase rights on Award Shares to
lapse upon completion of the dissolution.  The Board need not adopt the same
rules for each Award or each Awardee.  Notwithstanding anything herein to the
contrary, in the event of a dissolution of the Company, to the extent not

 

18

--------------------------------------------------------------------------------


 

exercised before the earlier of the completion of the dissolution or their
Expiration Date, Awards shall terminate immediately prior to the dissolution.

 

10.7        Cut-Back to Preserve Benefits.  If the Administrator determines that
the net after tax amount to be realized by any Awardee, taking into account any
accelerated vesting, termination of repurchase rights, or cash payments to that
Awardee in connection with any transaction or event set forth in this Section 10
would be greater if one or more of those steps were not taken or payments were
not made with respect to that Awardee’s Awards or Award Shares, then, at the
election of the Awardee, to such extent, one or more of those steps shall not be
taken and payments shall not be made.

 

11.          Automatic Option Grants to Non-Employee Directors and Non-Employee
Director Fee Option Grants

 

11.1         Automatic Option Grants to Non-Employee Directors

 

(a)           Grant Dates.  Option grants to Non-Employee Directors shall be
made on the dates specified below:

 

(i)            Each Non-Employee Director who is then serving as a member of the
Board on the Effective Date (the “Current Directors”) and each Non-Employee
Director who is first elected or appointed to the Board at any time after the
Effective Date, shall automatically be granted, on the Effective Date or the
date of such initial election or appointment, respectively, a Nonstatutory
Option to purchase an amount of Shares to be determined by the Board (the
“Initial Grant”).

 

(ii)           Commencing in 2004, on the date of each annual stockholders
meeting, each individual who is to continue to serve as a Non-Employee Director
shall automatically be granted a Nonstatutory Option to purchase an amount of
Shares determined by the Board (the “Annual Grant”), provided, however, that
such individual has served as a Non-Employee Director for, at least six (6)
months.

 

(b)           Exercise Price.

 

(i)            The Option Price shall be equal to one hundred percent (100%) of
the Fair Market Value of the Shares on the Option grant date.

 

(ii)           The Option Price shall be payable in one or more of the
alternative forms authorized pursuant to Section 6.4.  Except to the extent the
sale and remittance procedure specified thereunder is utilized, payment of the
Option Price must be made on the date of exercise.

 

(c)           Option Term.  Each option shall have a term of ten (10) years
measured from the Option grant date.

 

(d)           Exercise and Vesting of Options.  Except as otherwise determined
by the whole Board, the Shares underlying each Option granted pursuant to
Section 11.1 shall vest and be exercisable as set forth below.

 

19

--------------------------------------------------------------------------------


 

(i)            Initial Grant.  The Shares underlying each Option issued pursuant
to the Initial Grant shall vest and be exercisable as to 4.1666% of the Shares
at the end of each full succeeding month from the date of grant, rounded down to
the nearest whole Share, for so long as the Non-Employee Director continuously
remains a Director of, or a Consultant to, the Company.

 

(ii)           Annual Grant.  The Shares underlying each Option issued pursuant
to the Annual Grant shall vest and be exercisable as to 8.3333% of the Shares at
the end of each full succeeding month from the date of grant, rounded down to
the nearest whole Share, for so long as the Non-Employee Director continuously
remains a Director of, or a Consultant to, the Company.

 

(e)           Termination of Board Service.  The following provisions shall
govern the exercise of any Options held by the Awardee at the time the Awardee
ceases to serve as a Non-Employee Director:

 

(i)            In General.  Except as otherwise provided in Section 11.3, after
cessation of service as a Director (the “Cessation Date”), the Awardee’s Options
shall be exercisable to the extent (but only to the extent) they are vested on
the Cessation Date and only during the three months after such Cessation Date,
but in no event after the Expiration Date.  To the extent the Awardee does not
exercise an Option within the time specified for exercise, the Award shall
automatically terminate.

 

(ii)           Death or Disability.  If an Awardee’s cessation of service on the
Board is due to death or disability (as determined by the Board), all Options of
that Awardee, to the extent exercisable upon such Cessation Date, may be
exercised for one year after the Cessation Date, but in no event after the
Expiration Date.  In the case of a cessation of service due to death, an Option
may be exercised as provided in Section 17.  In the case of a cessation of
service due to disability, if a guardian or conservator has been appointed to
act for the Awardee and been granted this authority as part of that appointment,
that guardian or conservator may exercise the Option on behalf of the Awardee. 
Death or disability occurring after an Awardee’s cessation of service shall not
cause the cessation of service to be treated as having occurred due to death or
disability.  To the extent an Option is not so exercised within the time
specified for its exercise, the Option shall automatically terminate.

 

11.2         Director Fee Option Grants

 

(a)           Option Grants.  The Board shall have the sole and exclusive
authority to determine the calendar year or years for which the Director fee
option grant program (the “Director Fee Option Program”) is to be in effect. 
For each such calendar year the program is in effect, each Non-Employee Director
may elect to apply all or any portion of the annual retainer fee otherwise
payable in cash, for his or her service on the Board for that year, to the
acquisition of a special Option grant under this Director Fee Option Program. 
Such election must be filed with the Company’s Chief Financial Officer prior to
first day of the calendar year for which the annual retainer fee which is the
subject of that election is otherwise payable.  Each Non-Employee Director who
files such a timely election shall automatically be granted an Option under this
Director Fee Option Program on the first trading day in

 

20

--------------------------------------------------------------------------------


 

January in the calendar year for which the annual retainer fee which is the
subject of that election would otherwise be payable in cash.

 

(b)           Option Terms.  Each Option shall be a Nonstatutory Option governed
by the terms and conditions specified below.

 

(i)            Exercise Price.

 

A.            The Purchase Price shall be thirty three and one third percent
(33-1/3%) of the Fair Market Value per Share on the Option grant date.

 

B.            The Purchase Price shall become immediately due upon exercise of
the Option and shall be payable in one or more of the alternative forms
authorized pursuant to Section 6.4 of this Plan.  Except to the extent the sale
and remittance procedure specified thereunder is utilized, payment of the
Purchase Price must be made on the date that the Option is exercised.

 

(ii)           Number of Option Shares.  The number of Shares subject to the
Option shall be determined pursuant to the following formula (rounded down to
the nearest whole number):

 

X = A ÷ (B x 66-2/3%), where

 

“X” is the number of Option Shares,

 

“A” is the portion of the annual retainer fee subject to the Non-Employee
Director’s election, and

 

“B” is the Fair Market Value of a Share on the option grant date.

 

(iii)          Exercise and Term of Options.  The Option shall become
exercisable in a series of twelve (12) equal monthly installments upon the
Awardee’s completion of each month of Board service over the twelve (12) month
period measured from the grant date.  Each Option shall have a maximum term
often (10) years measured from the Option grant date.

 

(iv)          Termination of Board Service.  Should the Awardee cease Board
service for any treason (other than death or permanent disability) while holding
one or more Options under this Director Fee Option Program, then each such
Option shall remain exercisable, for any or all of the Shares for which the
Option is exercisable at the time of such cessation of Board service, until the
earlier of (x) the expiration of the ten (10) year Option term or (y) the
expiration of the three (3) year period measured from the date of such cessation
of Board service.  However, each Option held by the Awardee under this Director
Fee Option Program at the time of his or her cessation of Board service shall
immediately terminate and cease to remain outstanding with respect to any and
all Shares for which the Option is not otherwise at that time exercisable.

 

(v)           Death or Permanent Disability.  Should the Awardee’s service as a
Board member cease by reason of death or permanent disability, then each

 

21

--------------------------------------------------------------------------------


 

Option held by such Awardee under this Director Fee Option Program shall
immediately become exercisable for all the Shares at the time subject to that
Option, and the Option may be exercised for any or all of those Shares as fully
vested Shares until the earlier of (x) the expiration of the ten (10) year
option term or (y) the expiration of the three (3) year period measured from the
date of such cessation of Board service.

 

Should the Awardee die after cessation of his or her Board service but while
holding one or more Options under this Director Fee Option Program, then each
such Option may be exercised, for any or all of the shares for which the Option
is exercisable at the time of the Awardee’s cessation of Board service (less any
Shares subsequently purchased by the Awardee prior to death), by the personal
representative of the Awardee’s estate or by the person or persons to whom the
Option is transferred pursuant to the Awardee’s will or in accordance with the
laws of descent and distribution or by the designated beneficiary or
beneficiaries of such option.  Such right of exercise shall lapse, and the
Option shall terminate, upon the earlier of (xx) the expiration of the ten (10)
year Option term or (yy) the three (3) year period measured from the date of the
Awardee’s cessation of Board service.

 

11.3         Certain Transactions and Events

 

(a)           In the event of a Fundamental Transaction while the Awardee
remains a Non-Employee Director, the Shares at the time subject to each
outstanding Option held by such Awardee pursuant to Section 11, but not
otherwise vested, shall automatically vest in full so that each such Option
shall, immediately prior to the effective date of the Fundamental Transaction,
become exercisable for all the Shares as fully vested Shares and may be
exercised for any or all of those vested Shares.  Immediately following the
consummation of the Fundamental Transaction, each Option shall terminate and
cease to be outstanding, except to the extent assumed by the successor
corporation (or Affiliate thereof).

 

(b)           In the event of a Change in Control while the Awardee remains a
Non-Employee Director, the Shares at the time subject to each outstanding Option
held by such Awardee pursuant to Section 11, but not otherwise vested, shall
automatically vest in full so that each such Option shall, immediately prior to
the effective date of the Change in Control, become exercisable for all the
Shares as fully vested Shares and may be exercised for any or all of those
vested Shares.  Each such Option shall remain exercisable for such fully vested
Shares until the expiration or sooner termination of the Option term in
connection with a Change in Control.

 

(c)           Each Option which is assumed in connection with a Fundamental
Transaction shall be appropriately adjusted, immediately after such Fundamental
Transaction, to apply to the number and class of securities which would have
been issuable to the Awardee in consummation of such Fundamental Transaction had
the Option been exercised immediately prior to such Fundamental Transaction. 
Appropriate adjustments shall also be made to the Option Price payable per share
under each outstanding Option, provided the aggregate Option Price payable for
such securities shall remain the same.  To the extent the actual holders of the
Company’s outstanding Common Stock receive cash consideration for their Common
Stock in consummation of the Fundamental Transaction, the successor corporation
may, in connection with the assumption of the outstanding Options granted
pursuant to Section 11, substitute one or more shares of its own common

 

22

--------------------------------------------------------------------------------


 

stock with a fair market value equivalent to the cash consideration paid per
share of Common Stock in such Fundamental Transaction.

 

(d)           The grant of Options pursuant to Section 11 shall in no way affect
the right of the Company to adjust, reclassify, reorganize or otherwise change
its capital or business structure or to merge, consolidate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.

 

(e)           The remaining terms of each Option granted pursuant to Section 11
shall, as applicable, be the same as terms in effect for Awards granted under
this Plan.  Notwithstanding the foregoing, the provisions of Section 9.4 and
Section 10 shall not apply to Options granted pursuant to Section 11.

 

11.4         Limited Transferability of Options.  Each Option granted pursuant
to Section 11 may be assigned in whole or in part during the Awardee’s lifetime
to one or more members of the Awardee’s family or to a trust established
exclusively for one or more such family members or to an entity in which the
Awardee is majority owner or to the Awardee’s former spouse, to the extent such
assignment is in connection with the Awardee’s estate or financial plan or
pursuant to a Domestic Relations Order.  The assigned portion may only be
exercised by the person or persons who acquire a proprietary interest in the
Option pursuant to the assignment.  The terms applicable to the assigned portion
shall be the same as those in effect for the Option immediately prior to such
assignment and shall be set forth in such documents issued to the assignee as
the Administrator may deem appropriate.  The Awardee may also designate one or
more persons as the beneficiary or beneficiaries of his or her outstanding
Options under Section 11, and those Options shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Awardee’s death while holding those Options.  Such beneficiary or
beneficiaries shall take the transferred Options subject to all the terms and
conditions of the applicable Award Agreement evidencing each such transferred
Option, including (without limitation) the limited time period during which the
Option may be exercised following the Awardee’s death.

 

12.          Withholding and Tax Reporting

 

12.1         Tax Withholding Alternatives

 

(a)           General.  Whenever Award Shares are issued or become free of
restrictions, the Company may require the Awardee to remit to the Company an
amount sufficient to satisfy any applicable tax withholding requirement, whether
the related tax is imposed on the Awardee or the Company.  The Company shall
have no obligation to deliver Award Shares or release Award Shares from an
escrow or permit a transfer of Award Shares until the Awardee has satisfied
those tax withholding obligations.  Whenever payment in satisfaction of Awards
is made in cash, the payment will be reduced by an amount sufficient to satisfy
all tax withholding requirements.

 

(b)           Method of Payment.  The Awardee shall pay any required withholding
using the forms of consideration described in Section 6.4(b), except that, in
the discretion of the Administrator, the Company may also permit the Awardee to
use any of the forms of payment described in Section 6.4(c).  The Administrator,
in its sole discretion, may

 

23

--------------------------------------------------------------------------------


 

also permit Award Shares to be withheld to pay required withholding.  If the
Administrator permits Award Shares to be withheld, the Fair Market Value of the
Award Shares withheld, as determined as of the date of withholding, shall not
exceed the amount determined by the applicable minimum statutory withholding
rates.

 

12.2         Reporting of Dispositions.  Any holder of Option Shares acquired
under an Incentive Stock Option shall promptly notify the Administrator,
following such procedures as the Administrator may require, of the sale or other
disposition of any of those Option Shares if the disposition occurs during: (a)
the longer of two years after the Grant Date of the Incentive Stock Option and
one year after the date the Incentive Stock Option was exercised, or (b) such
other period as the Administrator has established.

 

13.          Compliance with Law

 

13.1         Compliance with Applicable Law.  The grant of Awards and the
issuance and subsequent transfer of Award Shares shall be subject to compliance
with all Applicable Law, including all applicable securities laws.  Awards may
not be exercised, and Award Shares may not be transferred, in violation of
Applicable Law.  Thus, for example, Awards may not be exercised unless: (a) a
registration statement under the Securities Act is then in effect with respect
to the related Award Shares, or (b) in the opinion of legal counsel to the
Company, those Award Shares may be issued in accordance with an applicable
exemption from the registration requirements of the Securities Act and any other
applicable securities laws.  The failure or inability of the Company to obtain
from any regulatory body the authority considered by the Company’s legal counsel
to be necessary or useful for the lawful issuance of any Award Shares or their
subsequent transfer shall relieve the Company of any liability for failing to
issue those Award Shares or permitting their transfer.  As a condition to the
exercise of any Award or the transfer of any Award Shares, the Company may
require the Awardee to satisfy any requirements or qualifications that may be
necessary or appropriate to comply with or evidence compliance with any
Applicable Law.

 

13.2         Financial Information.  The Company shall furnish its annual
financial statements to each Awardee during the period the Awardee holds any
Option Stock Award or Award.  Those statements shall include a balance sheet and
income statement, and shall be delivered as soon as is practical after the end
of the Company’s fiscal year.  This section does not apply to Awardees who are
key Employees and whose duties afford them access to those financial statements.

 

14.          Amendment ox Termination of this Plan or Outstanding Awards

 

14.1         Amendment and Termination.  The Board may at any time amend,
suspend, or terminate this Plan.

 

14.2         Stockholder Approval.  The Company shall obtain the approval of the
Company’s stockholders for any amendment to this Plan if stockholder approval is
necessary or desirable to comply with any Applicable Law or with the
requirements applicable to the grant of Awards intended to be Incentive Stock
Options.  The Board may also, but need not, require that the Company’s
stockholders approve any other amendments to this Plan.

 

24

--------------------------------------------------------------------------------


 

14.3         Effect.  No amendment, suspension, or termination of this Plan, and
no modification of any Award even in the absence of an amendment, suspension, or
termination of this Plan, shall impair any existing contractual rights of any
Awardee unless the affected Awardee consents to the amendment, suspension,
termination, or modification.  Notwithstanding anything herein to the contrary,
no such consent shall be required if the Board determines, in its sole and
absolute discretion, that the amendment, suspension, termination, or
modification: (a) is required or advisable in order for the Company, this Plan
or the Award to satisfy Applicable Law, to meet the requirements of any
accounting standard or to avoid any adverse accounting treatment, or (b) in
connection with any transaction or event described in Section 10, is in the best
interests of the Company or its stockholders.  The Board may, but need not, take
the tax or accounting consequences to affected Awardees into consideration in
acting under the preceding sentence.  Those decisions shall be final, binding
and conclusive.  Termination of this Plan shall not affect the Administrator’s
ability to exercise the powers granted to it under this Plan with respect to
Awards granted before the termination of Award Shares issued under such Awards
even if those Award Shares are issued after the termination.

 

15.          Reserved Rights

 

15.1         Nonexclusivity of this Plan.  This Plan shall not limit the power
of the Company or any Affiliate to adopt other incentive arrangements including,
for example, the grant or issuance of stock options, stock, or other equity
based rights under other plans.

 

15.2         Unfunded Plan.  This Plan shall be unfunded.  Although bookkeeping
accounts may be established with respect to Awardees, any such accounts will be
used merely as a convenience.  The Company shall not be required to segregate
any assets on account of this Plan, the grant of Awards, or the issuance of
Award Shares.  The Company and the Administrator shall not be deemed to be a
trustee of stock or cash to be awarded under this Plan.  Any obligations of the
Company to any Awardee shall be based solely upon contracts entered into under
this Plan, such as Award Agreements.  No such obligations shall be deemed to be
secured by any pledge or other encumbrance on any assets of the Company. 
Neither the Company nor the Administrator shall be required to give any security
or bond for the performance of any such obligations.

 

16.          Special Arrangements Regarding Award Shares

 

16.1         Escrow of Stock Certificates.  To enforce any restrictions on Award
Shares, the Administrator may require their holder to deposit the certificates
representing Award Shares, with stock powers or other transfer instruments
approved by the Administrator endorsed in blank, with the Company or an agent of
the Company to hold in escrow until the restrictions have lapsed or terminated. 
The Administrator may also cause a legend or legends referencing the
restrictions to be placed on the certificates.

 

16.2         Repurchase Rights

 

(a)           General.  If a Stock Award is subject to vesting conditions, the
Company shall have the right, during the 90 days after the Awardee’s
Termination, to repurchase any or all of the Award Shares that were unvested as
of the date of that Termination.  The repurchase price shall be determined by
the Administrator in accordance

 

25

--------------------------------------------------------------------------------


 

with this Section 16.2 which shall be either (i) the Purchase Price for the
Award Shares (minus the amount of any cash dividends paid or payable with
respect to the Award Shares for which the record date precedes the repurchase)
or (ii) the lower of (A) the Purchase Price for the Shares or (B) the Fair
Market Value of those Award Shares as of the date of the Termination.  The
repurchase price shall be paid in cash.  The Company may assign this right of
repurchase.

 

(b)           Procedure.  The Company or its assignee may choose to give the
Awardee a written notice of exercise of its repurchase rights under this Section
16.2.  However, the Company’s failure to give such a notice shall not affect its
rights to repurchase Award Shares.  The Company must, however, tender the
repurchase price during the period specified in this Section 16.2 for exercising
its repurchase rights in order to exercise such rights.

 

17.          Beneficiaries

 

An Awardee may file a written designation of one or more beneficiaries who are
to receive the Awardee’s rights under the Awardee’s Awards after the Awardee’s
death.  An Awardee may change such a designation at any time by written notice. 
If an Awardee designates a beneficiary, the beneficiary may exercise the
Awardee’s Awards after the Awardee’s death.  If an Awardee dies when the Awardee
has no living beneficiary designated under this Plan, the Company shall allow
the executor or administrator of the Awardee’s estate to exercise the Award or,
if there is none, the person entitled to exercise the Option under the Awardee’s
will or the laws of descent and distribution.  In any case, no Award may be
exercised after its Expiration Date.

 

18.          Miscellaneous

 

18.1         Governing Law.  This Plan, the Award Agreements and all other
agreements entered into under this Plan, and all actions taken under this Plan
or in connection with Awards or Award Shares, shall be governed by the laws of
the State of Delaware.

 

18.2         Determination of Value.

 

Fair Market Value shall be determined as follows:

 

(a)           Listed Stock.  If the Shares are traded on any established stock
exchange or quoted on a national market system, Fair Market Value shall be the
closing sales price for the Shares as quoted on that stock exchange or system
for the date the value is to be determined (the “Value Date”) as reported in The
Wall Street Journal or a similar publication.  If no sales are reported as
having occurred on the Value Date, Fair Market Value shall be that closing sales
price for the last preceding trading day on which sales of Shares are reported
as having occurred.  If no sales are reported as having occurred during the five
trading days before the Value Date, Fair Market Value shall be the closing bid
for Shares on the Value Date.  If Shares are listed on multiple exchanges or
systems, Fair Market Value shall be based on sales or bid prices on the primary
exchange or system on which Shares are traded or quoted.

 

(b)           Stock Quoted by Securities Dealer.  If Shares are regularly quoted
by a recognized securities dealer but selling prices are not reported on any
established stock

 

26

--------------------------------------------------------------------------------


 

exchange or quoted on a national market system, Fair Market Value shall be the
mean between the high bid and low asked prices on the Value Date.  If no prices
are quoted for the Value Date, Fair Market Value shall be the mean between the
high bid and low asked prices on the last preceding trading day on which any bid
and asked prices were quoted.

 

(c)           No Established Market.  If Shares are not traded on any
established stock exchange or quoted on a national market system and are not
quoted by a recognized securities dealer, the Administrator (following
guidelines established by the Board or Committee) will determine Fair Market
Value in good faith.  The Administrator will consider the following factors, and
any others it considers significant, in determining Fair Market Value: (i) the
price at which other securities of the Company have been issued to purchasers
other than Employees, Directors, or Consultants, (ii) the Company’s
stockholder’s equity, prospective earning power, dividend paying capacity, and
non-operating assets, if any, and (iii) any other relevant factors, including
the economic outlook for the Company and the Company’s industry, the Company’s
position in that industry, the Company’s goodwill and other intellectual
property, and the values of securities of other businesses in the same
industry.  Notwithstanding anything in Section 18 to the contrary, in the event
that the Shares are not traded on any established stock exchange or quoted on a
national market system and are not quoted by a recognized securities dealer
after the Effective Date, the Administrator shall take into account the
valuation of the Company by the Bankruptcy Court in making a determination as to
the Fair Market Value of the Shares.

 

18.3         Reservation of Shares.  During the term of this Plan, the Company
shall at all times reserve and keep available such number of Shares as are still
issuable under this Plan.

 

18.4        Electronic Communications.  Any Award Agreement, notice of exercise
of an Award, or other document required or permitted by this Plan may be
delivered in writing or, to the extent determined by the Administrator,
electronically.  Signatures may also be electronic if permitted by the
Administrator.

 

18.5        Notices.  Unless the Administrator specifies otherwise, any notice
to the Company under any Option Agreement or with respect to any Awards or Award
Shares shall be in writing (or, if so authorized by Section 18.4, communicated
electronically), shall be addressed to the Secretary of the Company, and shall
only be effective when received by the Secretary of the Company.

 

Adopted by the Board on:

 

Approved by the stockholders on:

 

Effective date of this Plan:

 

27

--------------------------------------------------------------------------------


 

[PEREGRINE SYSTEMS, INC.  LETTERHEAD]

 

 

Re:

Grant of [Incentive][Nonstatutory] Stock Option

 

 

 

Option Shares:

 

Grant Date:

 

 

 

 

 

Price per share:

 

Vesting Base Date:

 

 

 

 

 

 

 

Fully-Vested Date:

 

 

 

 

 

Option control no.:

 

Expiration Date:

 

Dear <PR_GIVEN_NAME>:

 

I am pleased to confirm that the Company has granted you an option to purchase
shares of our common stock under the Peregrine Systems, Inc.  2003 Equity
Incentive Plan (the “Plan”).  To accept your stock option, please sign the
enclosed copy of this letter agreement, have your spouse sign the spousal
consent, and return them to {department name, mail-stop} {in the envelope
provided}.

 

General terms

 

Your Option is intended to be [an incentive][a nonstatutory] option.  The basic
terms of your Option grant are identified in the information block at the top of
this letter agreement, but other important terms and conditions are described in
this letter agreement and in the Plan.  We encourage you to carefully review the
Plan, a copy of which is [enclosed] [available on request from our {Stock
Administrator} {Human Resources Department}][and on the intranet
at                     ].  Capitalized words in this letter agreement which are
not defined in this letter agreement are defined in the Plan.  This letter
agreement constitutes the Award Agreement called for in the Plan.

 

Purchase and payment

 

Subject to the Plan, [your option vests (becomes exercisable) [to the extent of
25% of the Option Shares one year after the Vesting Base Date (or, if no Vesting
Base Date is specified, the Grant Date), and then] in cumulative monthly
increments of [2.0833]% of the Option Shares, calculated to the closest whole
Share on each monthly anniversary of the Vesting Base Date, so that all Shares
will become purchasable on the Fully-Vested Date shown above.

 

Notwithstanding anything to the contrary in this letter agreement, if you have a
Company-initiated Termination without Cause within 12 months after the
occurrence of a Change in Control, one half of the portion of this Option which
would otherwise be unvested as of the date of your Termination under the
provisions set forth above shall become vested as of the date of your
Termination.  Furthermore, notwithstanding anything to the contrary in this
letter agreement, upon the occurrence of a Change in Control, the Company’s
Board of Directors may, in its discretion, take any or all of the steps set
forth in Section 10.4 of the Plan, provided that the vesting of this Option
shall be no less favorable to you than the vesting set forth in the preceding
sentence.  Notwithstanding anything to the

 

--------------------------------------------------------------------------------


 

contrary in this letter agreement, in the event of a Fundamental Transaction,
the Company’s Board of Directors may, in its discretion, take any or all of the
steps set forth in Section 10.4 of the Plan.

 

If you decide to purchase Shares under this Option, you will be required to
submit a completed exercise agreement on a form approved by the Company,
together with payment for the Option Shares.  You may pay for the Option Shares
(plus any associated withholding taxes) using cash, a check, a wire transfer or
any other form of payment listed in Section 6.4(c) of the Plan and permitted by
the Administrator at the time you wish to exercise.  Shares available under this
Option must be purchased, if at all, no later than the Expiration Date.

 

[Specify any other special provisions, such as acceleration of vesting.]

 

Acceleration of Vesting

 

Notwithstanding anything to the contrary in this letter agreement, in the event
of a Change in Control or Fundamental Transaction, the Company’s Board of
Directors may, in its discretion, take any or all of the steps set forth in
Sections 10.3 or 10.4 of the Plan.

 

Your Termination

 

In the event of your Termination for any reason other than death or disability
(as defined in the Plan), this Option shall cease to be exercisable three months
following your Termination date.  In the event of your Termination on account of
disability, this Option shall cease to be exercisable six months following your
Termination date.  In the event of your Termination on account of death, this
Option shall cease to be exercisable 12 months following your Termination date. 
In no event, however, may this Option be exercisable past the Expiration Date or
for the Option Shares that were not yet vested as of your Termination date.

 

Limitations on Transfer

 

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution or to a beneficiary designated pursuant to
the Plan, and may be exercised during your lifetime only by you.  Subject to all
of the other terms and conditions of this letter agreement, following your
death, this Option may, to the extent it is vested and exercisable by you in
accordance with its terms on the date of death, be exercised by your beneficiary
or other person entitled to exercise this Option under the Plan in the event of
your death.  Notwithstanding the first sentence of this paragraph, (i) if this
Option is a Nonqualified Stock Option, this Option may be assigned pursuant to a
qualified domestic relations order as defined by the Code, and exercised by your
spouse who obtained such Option pursuant to such qualified domestic relations
order, and (ii) this Option may be assigned, in connection with the your estate
plan, in whole or in part, during your lifetime to one or more members of your
immediate family or to a trust established exclusively for one or more of such
immediate family members.  Rights under the assigned portion may be exercised by
the person or persons who acquire a proprietary interest in such Option pursuant
to the assignment.  The terms applicable to the assigned portion shall be the
same as those in effect for the Option immediately before such assignment and
shall be set forth in

 

2

--------------------------------------------------------------------------------


 

such documents issued to the assignee as the Administrator deems appropriate. 
For purposes of this paragraph, the term “immediate family” means your spouse,
children, stepchildren, grandchildren and parents.

 

Community Property

 

Without prejudice to the actual rights of the spouses as between each other, for
all purposes of this letter agreement, you shall be treated as agent and
attorney-in-fact for that interest held or claimed by your spouse with respect
to this Option and the parties hereto shall act in all matters as if you were
the sole owner of this Option.  This appointment is coupled with an interest and
is irrevocable.

 

Restrictions on Exercise

 

No Shares will be issued pursuant to the exercise of this Option unless and
until there shall have been full compliance with all applicable requirements of
the Securities Act of 1933, as amended (whether by registration or satisfaction
of exemption conditions), all applicable laws, and all applicable listing
requirements of any national securities exchange or other market system on which
the Shares are then listed.  As a condition to the exercise of this Option, the
Company may require you to make any representation and warranty to the Company
as may be necessary or appropriate, in the judgment of the Administrator, to
comply with any applicable law.  You understand and acknowledge that, because
the Company has recently emerged from a bankruptcy reorganization, the Company
has not filed all reports under Section 13 or 15(d) of the Securities Exchange
Act of 1934, as amended, that would enable it to be eligible to file a
Registration Statement on Form S-8 relating to this Option.  Accordingly, you
understand and acknowledge that a considerable period of time may pass before
the Company is eligible to use Form S-8 with respect to this Option, and that
the exercisability of this Option may be deferred for such period.

 

Disqualifying Dispositions of ISO Stock

 

You acknowledge that if the Option Shares acquired by exercise of an Incentive
Stock Option is disposed of within two years after the Grant Date or within one
year after such exercise, immediately prior to the disposition, you will
promptly notify the Company in writing of the date and terms of the disposition
and will provide such other information regarding the disposition as the Company
may reasonably require.

 

Equitable Relief

 

You acknowledge that, in the event of a threatened or actual breach of any of
the provisions of this agreement, damages alone will be an inadequate remedy,
and such breach will cause the Company great, immediate and irreparable injury
and damage.  Accordingly, you agree that the Company shall be entitled to
injunctive and other equitable relief, and that such relief shall be in addition
to, and not in lieu of, any remedies it may have at law or under this agreement.

 

3

--------------------------------------------------------------------------------


 

Arbitration

 

General.  Any controversy, dispute, or claim between the parties to this letter
agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this letter
agreement, the exercise of the Option or the disposition of the Option Shares,
shall be settled exclusively by arbitration, before a single arbitrator, in
accordance with these provisions and the then most applicable rules of the
American Arbitration Association.  Judgment upon any award rendered by the
arbitrator may be entered by any state or federal court having jurisdiction
thereof.  Such arbitration shall be administered by the American Arbitration
Association.  Arbitration shall be the exclusive remedy for determining any such
dispute, regardless of its nature.  Notwithstanding the foregoing, either party
may in an appropriate matter apply to a court for provisional relief, including
a temporary restraining order or a preliminary injunction, on the ground that
the award to which the applicant may be entitled in arbitration may be rendered
ineffectual without provisional relief.  Unless mutually agreed by the parties
otherwise, any arbitration shall take place in the City of San Diego,
California.

 

Selection of Arbitrator.  In the event the parties are unable to agree upon an
arbitrator, the parties shall select a single arbitrator from a list of nine
arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at your option, from a list of nine persons
(which shall be retired judges or corporate or litigation attorneys experienced
in stock options and buy-sell agreements) provided by the office of the American
Arbitration Association having jurisdiction over San Diego, California.  If the
parties are unable to agree upon an arbitrator from the list so drawn, then the
parties shall each strike names alternately from the list, with the first to
strike being determined by lot.  After each party has used four strikes, the
remaining name on the list shall be the arbitrator.  If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.

 

Applicability of Arbitration; Remedial Authority.  This agreement to resolve any
disputes by binding arbitration shall extend to claims against any parent,
subsidiary or affiliate of each party, and, when acting within such capacity,
any officer, director, shareholder, employee or agent of each party, or of any
of the above, and shall apply as well to claims arising out of state and federal
statutes and local ordinances as well as to claims arising under the common
law.  In the event of a dispute subject to this paragraph the parties shall be
entitled to reasonable discovery subject to the discretion of the arbitrator. 
The remedial authority of the arbitrator (which shall include the right to grant
injunctive or other equitable relief) shall be the same as, but no greater than,
would be the remedial power of a court having jurisdiction over the parties and
their dispute.  The arbitrator shall, upon an appropriate motion, dismiss any
claim without an evidentiary hearing if the party bringing the motion
establishes that he or it would be entitled to summary judgment if the matter
had been pursued in court litigation.  In the event of a conflict between the
applicable rules of the American Arbitration Association and these procedures,
the provisions of these procedures shall govern.

 

Fees and Costs.  Any filing or administrative fees shall be borne initially by
the party requesting arbitration.  The Company shall be responsible for the
costs and fees of the arbitration, unless you wish to contribute (up to 50%) of
the costs and fees of the arbitration.  Notwithstanding the foregoing, the
prevailing party in such arbitration, as determined by the arbitrator, and in
any enforcement or other court proceedings, shall be entitled, to the extent

 

4

--------------------------------------------------------------------------------


 

permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the arbitrator’s
compensation), expenses, and attorneys’ fees.

 

Award Final and Binding.  The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties.  If any of
these arbitration provisions, or of this agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this agreement, and this
agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration.  If a court should find that
the arbitration provisions of this agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

 

Miscellaneous Provisions

 

Successors and Assigns.  Subject to the limitations set forth in this letter
agreement, the benefits and obligations of this letter agreement will be binding
on the executors, administrators, heirs, legal representatives, successors, and
assigns of the parties.

 

Governing Law.  This letter agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware excluding those laws that
direct the application of the laws of another jurisdiction.

 

Costs.  You will repay the Company for all costs and damages, including
incidental and consequential damages and attorney’s fees, resulting from any
transfer of the Option Shares which is not in compliance with the provisions of
this letter agreement.

 

Notices.  All notices and other communications under this letter agreement shall
be in writing.  Unless and until you are notified in writing to the contrary,
all notices, communications, and documents directed to the Company and related
to the agreement, if not delivered by hand or by telecopier, shall be mailed,
addressed to:

 

Peregrine Systems, Inc.

Attention: Stock Option Plan

Administrator

3611 Valley Center Drive

San Diego, CA 92130

 

Communications.  Unless and until you notify the Company in writing to the
contrary, all notices, communications, and documents intended for you and
related to this letter agreement, if not delivered by hand or by telecopier,
shall be mailed to your last known address as shown on the Company’s books. 
Notices and communications shall be mailed by first class mail, postage
prepaid.  All mailings and deliveries related to this letter agreement shall be
deemed received when actually received, if by hand delivery or telecopier, and
three business days after mailing, if by mail.  The Administrator may, by

 

5

--------------------------------------------------------------------------------


 

notice to you in the form set forth above, specify that future notices and
communications may be sent electronically in a manner acceptable to the
Administrator.

 

Taxes.  You acknowledge that the Company has made no warranties or
representations to you with respect to the income tax consequences of the
transactions contemplated by this letter agreement, including the grant or
exercise of the Option or the sale of the Option Shares, and you are not relying
on the Company or its representatives for an assessment of such tax
consequences.  You have had adequate opportunity to consult with your personal
tax advisor before submitting this letter agreement to the Company.

 

6

--------------------------------------------------------------------------------


 

This is not an employment contract.  This letter agreement is not to be
interpreted as a guarantee or contract of continuing employment.

 

We value your efforts and look forward to your continued contribution.

 

 

Sincerely,

 

 

 

John Mutch

 

CEO

 

I accept this option and agree to the terms of this offer letter agreement and
the Plan.

 

 

 

 

, 200  

Optionee signature

 

Date

 

 

SPOUSAL CONSENT

 

By his or her signature below, the spouse of the Optionee agrees to be bound by
all of the terms and conditions of the foregoing letter agreement and of the
Plan.

 

 

OPTIONEE’S SPOUSE

 

 

 

 

 

 

Signature

 

 

 

 

 

 

Print Name

 

7

--------------------------------------------------------------------------------


 

[PEREGRINE SYSTEMS, INC.  LETTERHEAD]

 

 

Re:     Grant of [Incentive][Nonstatutory] Stock Option

 

 

 

 

 

Option Shares:

 

Grant Date:

 

 

 

 

 

Price per share:

 

Vesting Base Date:

 

 

 

 

 

 

 

Fully-Vested Date:

 

 

 

 

 

Option control no.:

 

Expiration Date:

 

Dear <PR_GIVEN_NAME>:

 

I am pleased to confirm that the Company has granted you an option to purchase
shares of our common stock under the Peregrine Systems, Inc.  2003 Equity
Incentive Plan (the “Plan”).  To accept your stock option, please sign the
enclosed copy of this letter agreement, have your spouse sign the spousal
consent, and return them to {department name, mail-stop}{in the envelope
provided}.

 

General terms

 

Your Option is intended to be [an incentive] [a nonstatutory] option.  The basic
terms of your Option grant are identified in the information block at the top of
this letter agreement, but other important terms and conditions are described in
this letter agreement and in the Plan.  We encourage you to carefully review the
Plan, a copy of which is [enclosed] [available on request from our {Stock
Administrator} {Human Resources Department}][and on the intranet
at                ].  Capitalized words in this letter agreement which are not
defined in this letter agreement are defined in the Plan.  This letter agreement
constitutes the Award Agreement called for in the Plan.

 

Purchase and payment

 

Subject to the Plan, [your option vests (becomes exercisable) [to the extent of
25% of the Option Shares one year after the Vesting Base Date (or, if no Vesting
Base Date is specified, the Grant Date), and then] in cumulative monthly
increments of [2.0833]% of the Option Shares, calculated to the closest whole
Share on each monthly anniversary of the Vesting Base Date, so that all Shares
will become purchasable on the Fully-Vested Date shown above.

 

If you decide to purchase Shares under this Option, you will be required to
submit a completed exercise agreement on a form approved by the Company,
together with payment for the Option Shares.  You may pay for the Option Shares
(plus any associated withholding taxes) using cash, a check, a wire transfer or
any other form of payment listed in Section 6.4(c) of the Plan and permitted by
the Administrator at the time you wish to exercise.  Shares available under this
Option must be purchased, if at all, no later than the Expiration Date.

 

--------------------------------------------------------------------------------


 

[Specify any other special provisions, such as acceleration of vesting.]

 

Acceleration of Vesting

 

Notwithstanding anything to the contrary in this letter agreement, in the event
of a Change in Control or Fundamental Transaction, the Company’s Board of
Directors may, in its discretion, take any or all of the steps set forth in
Sections 10.3 or 10.4 of the Plan.

 

Your Termination

 

In the event of your Termination for any reason other than death or disability
(as defined in the Plan), this Option shall cease to be exercisable three months
following your Termination date.  In the event of your Termination on account of
disability, this Option shall cease to be exercisable six months following your
Termination date.  In the event of your Termination on account of death, this
Option shall cease to be exercisable 12 months following your Termination date. 
In no event, however, may this Option be exercisable past the Expiration Date or
for the Option Shares that were not yet vested as of your Termination date.

 

Limitations on Transfer

 

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution or to a beneficiary designated pursuant to
the Plan, and may be exercised during your lifetime only by you.  Subject to all
of the other terms and conditions of this letter agreement, following your
death, this Option may, to the extent it is vested and exercisable by you in
accordance with its terms on the date of death, be exercised by your beneficiary
or other person entitled to exercise this Option under the Plan in the event of
your death.  Notwithstanding the first sentence of this paragraph, if this
Option is a Nonqualified Stock Option, this Option may be assigned pursuant to a
qualified domestic relations order as defined by the Code, and exercised by your
spouse who obtained such Option pursuant to such qualified domestic relations
order.  Rights under the assigned portion may be exercised by the person or
persons who acquire a proprietary interest in such Option pursuant to the
assignment.  The terms applicable to the assigned portion shall be the same as
those in effect for the Option immediately before such assignment and shall be
set forth in such documents issued to the assignee as the Administrator deems
appropriate.

 

Community Property

 

Without prejudice to the actual rights of the spouses as between each other, for
all purposes of this letter agreement, you shall be treated as agent and
attorney-in-fact for that interest held or claimed by your spouse with respect
to this Option and the parties hereto shall act in all matters as if you were
the sole owner of this Option.  This appointment is coupled with an interest and
is irrevocable.

 

Restrictions on Exercise

 

No Shares will be issued pursuant to the exercise of this Option unless and
until there shall have been full compliance with all applicable requirements of
the Securities Act of 1933, as amended (whether by registration or satisfaction
of exemption conditions), all

 

2

--------------------------------------------------------------------------------


 

applicable laws, and all applicable listing requirements of any national
securities exchange or other market system on which the Shares are then listed. 
As a condition to the exercise of this Option, the Company may require you to
make any representation and warranty to the Company as may be necessary or
appropriate, in the judgment of the Administrator, to comply with any applicable
law.  You understand and acknowledge that, because the Company has recently
emerged from a bankruptcy reorganization, the Company has not filed all reports
under Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended,
that would enable it to be eligible to file a Registration Statement on Form S-8
relating to this Option.  Accordingly, you understand and acknowledge that a
considerable period of time may pass before the Company is eligible to use Form
S-8 with respect to this Option, and that the exercisability of this Option may
be deferred for such period.

 

Disqualifying Dispositions of ISO Stock

 

You acknowledge that if the Option Shares acquired by exercise of an Incentive
Stock Option is disposed of within two years after the Grant Date or within one
year after such exercise, immediately prior to the disposition, you will
promptly notify the Company in writing of the date and terms of the disposition
and will provide such other information regarding the disposition as the Company
may reasonably require.

 

Equitable Relief

 

You acknowledge that, in the event of a threatened or actual breach of any of
the provisions of this agreement, damages alone will be an inadequate remedy,
and such breach will cause the Company great, immediate and irreparable injury
and damage.  Accordingly, you agree that the Company shall be entitled to
injunctive and other equitable relief, and that such relief shall be in addition
to, and not in lieu of, any remedies it may have at law or under this agreement.

 

Arbitration

 

General.  Any controversy, dispute, or claim between the parties to this letter
agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this letter
agreement, the exercise of the Option or the disposition of the Option Shares,
shall be settled exclusively by arbitration, before a single arbitrator, in
accordance with these provisions and the then most applicable rules of the
American Arbitration Association.  Judgment upon any award rendered by the
arbitrator may be entered by any state or federal court having jurisdiction
thereof.  Such arbitration shall be administered by the American Arbitration
Association.  Arbitration shall be the exclusive remedy for determining any such
dispute, regardless of its nature.  Notwithstanding the foregoing, either party
may in an appropriate matter apply to a court for provisional relief, including
a temporary restraining order or a preliminary injunction, on the ground that
the award to which the applicant may be entitled in arbitration may be rendered
ineffectual without provisional relief.  Unless mutually agreed by the parties
otherwise, any arbitration shall take place in the City of San Diego,
California.

 

Selection of Arbitrator.  In the event the parties are unable to agree upon an
arbitrator, the parties shall select a single arbitrator from a list of nine
arbitrators drawn by

 

3

--------------------------------------------------------------------------------


 

the parties at random from the “Independent” (or “Gold Card”) list of retired
judges or, at your option, from a list of nine persons (which shall be retired
judges or corporate or litigation attorneys experienced in stock options and
buy-sell agreements) provided by the office of the American Arbitration
Association having jurisdiction over San Diego, California.  If the parties are
unable to agree upon an arbitrator from the list so drawn, then the parties
shall each strike names alternately from the list, with the first to strike
being determined by lot.  After each party has used four strikes, the remaining
name on the list shall be the arbitrator.  If such person is unable to serve for
any reason, the parties shall repeat this process until an arbitrator is
selected.

 

Applicability of Arbitration; Remedial Authority.  This agreement to resolve any
disputes by binding arbitration shall extend to claims against any parent,
subsidiary or affiliate of each party, and, when acting within such capacity,
any officer, director, shareholder, employee or agent of each party, or of any
of the above, and shall apply as well to claims arising out of state and federal
statutes and local ordinances as well as to claims arising under the common
law.  In the event of a dispute subject to this paragraph the parties shall be
entitled to reasonable discovery subject to the discretion of the arbitrator. 
The remedial authority of the arbitrator (which shall include the right to grant
injunctive or other equitable relief) shall be the same as, but no greater than,
would be the remedial power of a court having jurisdiction over the parties and
their dispute.  The arbitrator shall, upon an appropriate motion, dismiss any
claim without an evidentiary hearing if the party bringing the motion
establishes that he or it would be entitled to summary judgment if the matter
had been pursued in court litigation.  In the event of a conflict between the
applicable rules of the American Arbitration Association and these procedures,
the provisions of these procedures shall govern.

 

Fees and Costs.  Any filing or administrative fees shall be borne initially by
the party requesting arbitration.  The Company shall be responsible for the
costs and fees of the arbitration, unless you wish to contribute (up to 50%) of
the costs and fees of the arbitration.  Notwithstanding the foregoing, the
prevailing party in such arbitration, as determined by the arbitrator, and in
any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the arbitrator’s
compensation), expenses, and attorneys’ fees.

 

Award Final and Binding.  The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties.  If any of
these arbitration provisions, or of this agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this agreement, and this
agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration.  If a court should find that
the arbitration provisions of this agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

 

4

--------------------------------------------------------------------------------


 

Miscellaneous Provisions

 

Successors and Assigns.  Subject to the limitations set forth in this letter
agreement, the benefits and obligations of this letter agreement will be binding
on the executors, administrators, heirs, legal representatives, successors, and
assigns of the parties.

 

Governing Law.  This letter agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware excluding those laws that
direct the application of the laws of another jurisdiction.

 

Costs.  You will repay the Company for all costs and damages, including
incidental and consequential damages and attorney’s fees, resulting from any
transfer of the Option Shares which is not in compliance with the provisions of
this letter agreement.

 

Notices.  All notices and other communications under this letter agreement shall
be in writing.  Unless and until you are notified in writing to the contrary,
all notices, communications, and documents directed to the Company and related
to the agreement, if not delivered by hand or by telecopier, shall be mailed,
addressed to:

 

Peregrine Systems, Inc.

Attention: Stock Option Plan

Administrator

3611 Valley Center Drive

San Diego, CA 92130

 

Communications.  Unless and until you notify the Company in writing to the
contrary, all notices, communications, and documents intended for you and
related to this letter agreement, if not delivered by hand or by telecopier,
shall be mailed to your last known address as shown on the Company’s books. 
Notices and communications shall be mailed by first class mail, postage
prepaid.  All mailings and deliveries related to this letter agreement shall be
deemed received when actually received, if by hand delivery or telecopier, and
three business days after mailing, if by mail.  The Administrator may, by notice
to you in the form set forth above, specify that future notices and
communications may be sent electronically in a manner acceptable to the
Administrator.

 

Taxes.  You acknowledge that the Company has made no warranties or
representations to you with respect to the income tax consequences of the
transactions contemplated by this letter agreement, including the grant or
exercise of the Option or the sale of the Option Shares, and you are not relying
on the Company or its representatives for an assessment of such tax
consequences.  You have had adequate opportunity to consult with your personal
tax advisor before submitting this letter agreement to the Company.

 

5

--------------------------------------------------------------------------------


 

This is not an employment contract.  This letter agreement is not to be
interpreted as a guarantee or contract of continuing employment.

 

We value your efforts and look forward to your continued contribution.

 

 

Sincerely,

 

 

 

 

 

 

John Mutch

 

CEO

 

I accept this option and agree to the terms of this offer letter agreement and
the Plan.

 

 

 

                                    

, 200   

Optionee signature

 

Date

 

 

SPOUSAL CONSENT

 

By his or her signature below, the spouse of the Optionee agrees to be bound by
all of the terms and conditions of the foregoing letter agreement and of the
Plan.

 

 

OPTIONEE’S SPOUSE

 

 

 

 

 

 

Signature

 

 

 

 

 

 

Print Name

 

6

--------------------------------------------------------------------------------


 

Grant of Nonstatutory Stock Option

 

 

Option Shares:

 

Grant Date:

 

 

 

 

 

Price per Share:

 

Vesting Base Date:

 

 

 

 

 

 

 

Fully Vested Date:

 

 

 

 

 

Option Control No:

 

Expiration Date:

 

Dear:

 

I am pleased to confirm that the Company has granted you an option to purchase
shares of our common stock under the Peregrine Systems, Inc.  2003 Equity
Incentive Plan (the “Plan”).  To accept your stock option, please sign the
enclosed copy of this letter agreement and return it to {department name,
mail-stop} {in the envelope provided}.

 

General terms

 

It is intended that your Option will qualify as an “approved option” for UK tax
purposes.  The Company is currently in discussions with the UK Inland Revenue
regarding the tax treatment of your Option and you will be notified in due
course of the outcome of these discussions.  The basic terms of your Option
grant are identified in the information block at the top of this letter
agreement, but other important terms and conditions are described in this letter
agreement and in the Plan.  For the purposes of this letter agreement, “Plan”
includes the terms of the UK sub-plan adopted by the Company in order to allow
the grant of tax-approved options to UK employees (the “UK Sub-Plan”).  We
encourage you to carefully review the Plan, a copy of which is available on the
intranet at
http://falconnet.peregrine.com/stock_plan_admin/index.cfm?objectID=E752A718-60E3-4892-A72AF8449EA248D2.

 

Capitalized words in this letter agreement, which are not defined in this letter
agreement, are defined in the Plan.  This letter agreement constitutes the Award
Agreement called for in the Plan.

 

If the terms of this letter agreement differ from the rules of the Plan and/or
the UK legislation governing approved options, the rules and that legislation
will take precedence.

 

Purchase and payment

 

Subject to the Plan, your option vests (becomes exercisable) to the extent of
25% of the Option Shares one year after the Vesting Base Date (or, if no Vesting
Base Date is specified, the Grant Date), and then in cumulative monthly
increments of 2.0833% of the Option Shares, calculated to the closest whole
Share on each monthly anniversary of the Vesting Base Date, so that all Shares
will become purchasable on the Fully-Vested Date shown above.  (You should,
however, note that you will not obtain favourable tax treatment

 

--------------------------------------------------------------------------------


 

in the UK on the exercise of your option unless you have held the option for at
least 3 years before exercising it.)

 

Notwithstanding anything to the contrary in this letter agreement, if a person
obtains Control of the Company in one of the ways specified in clause 10 of the
UK-Sub-Plan or a Fundamental Transaction occurs, the Company’s Board of
Directors may, in its discretion, take any or all of the steps set forth in
Section 10.3 or 10.4 of the Plan, provided that the vesting of this Option shall
be no less favorable to you than the vesting set forth in this letter agreement.

 

If you decide to purchase Shares under this Option, you will be required to
submit a completed exercise agreement on a form approved by the Company,
together with payment for the Option Shares.  You may pay for the Option Shares
(plus any associated withholding taxes) using cash, a check, a wire transfer or
a promissory note (or any combination of those methods).  Shares available under
this Option must be purchased, if at all, no later than the Expiration Date.

 

Acceleration of Vesting

 

Notwithstanding anything to the contrary in this letter agreement, in the event
that a person obtains Control of the Company in one of the ways specified in
clause 10 of the UK Sub-Plan or a Fundamental Transaction occurs, the Company’s
Board of Directors may, in its discretion, take any or all of the steps set
forth in Sections 10.3 or 10.4 of the Plan.

 

Your Termination

 

In the event of your Termination for any reason other than death or disability
(as defined in the Plan), this Option shall cease to be exercisable three months
following your Termination date.  In the event of your Termination on account of
disability, this Option shall cease to be exercisable six months following your
Termination date.  In the event of your Termination on account of death, this
Option shall cease to be exercisable 12 months following your Termination date. 
In no event, however, may this Option be exercisable past the Expiration Date or
for the Option Shares that were not yet vested as of your Termination date.

 

Limitations on Transfer

 

This Option may not be transferred in any manner, and may be exercised during
your lifetime only by you.  Subject to all of the other terms and conditions of
this letter agreement, following your death, this Option may, to the extent it
is vested and exercisable by you in accordance with its terms on the date of
death, be exercised by your personal representatives.

 

Restrictions on Exercise

 

No Shares will be issued pursuant to the exercise of this Option unless and
until there shall have been full compliance with all applicable requirements of
the Securities Act of 1933, as amended (whether by registration or satisfaction
of exemption conditions), all applicable laws, and all applicable listing
requirements of any national securities exchange

 

2

--------------------------------------------------------------------------------


 

or other market system on which the Shares are then listed.  As a condition to
the exercise of this Option, the Company may require you to make any
representation and warranty to the Company as may be necessary or appropriate,
in the judgment of the Administrator, to comply with any applicable law.  You
understand and acknowledge that, because the Company has recently emerged from a
bankruptcy reorganization, the Company has not filed all reports under Section
13 or 15(d) of the Securities Exchange Act of 1934, as amended, that would
enable it to be eligible to file a Registration Statement on Form S-8 relating
to this Option.  Accordingly, you understand and acknowledge that a considerable
period of time may pass before the Company is eligible to use Form S-8 with
respect to this Option, and that the exercisability of this Option may be
deferred for such period.

 

Equitable Relief

 

You acknowledge that, in the event of a threatened or actual breach of any of
the provisions of this agreement, damages alone will be an inadequate remedy,
and such breach will cause the Company great, immediate and irreparable injury
and damage.  Accordingly, you agree that the Company shall be entitled to
injunctive and other equitable relief, and that such relief shall be in addition
to, and not in lieu of, any remedies it may have at law or under this agreement.

 

Arbitration

 

General.  Any controversy, dispute, or claim between the parties to this letter
agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this letter
agreement, the exercise of the Option or the disposition of the Option Shares,
shall be settled exclusively by arbitration, before a single arbitrator, in
accordance with these provisions and the then most applicable rules of the
American Arbitration Association.  Judgment upon any award rendered by the
arbitrator may be entered by any state or federal court having jurisdiction
thereof.  Such arbitration shall be administered by the American Arbitration
Association.  Arbitration shall be the exclusive remedy for determining any such
dispute, regardless of its nature.  Notwithstanding the foregoing, either party
may in an appropriate matter apply to a court for provisional relief, including
a temporary restraining order or a preliminary injunction, on the ground that
the award to which the applicant may be entitled in arbitration may be rendered
ineffectual without provisional relief.  Unless mutually agreed by the parties
otherwise, any arbitration shall take place in the City of San Diego,
California.

 

Selection of Arbitrator.  In the event the parties are unable to agree upon an
arbitrator, the parties shall select a single arbitrator from a list of nine
arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at your option, from a list of nine persons
(which shall be retired judges or corporate or litigation attorneys experienced
in stock options and buy-sell agreements) provided by the office of the American
Arbitration Association having jurisdiction over San Diego, California.  If the
parties are unable to agree upon an arbitrator from the list so drawn, then the
parties shall each strike names alternately from the list, with the first to
strike being determined by lot.  After each party has used four strikes, the
remaining name on the list shall be the arbitrator.  If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.

 

3

--------------------------------------------------------------------------------


 

Applicability of Arbitration; Remedial Authority.  This agreement to resolve any
disputes by binding arbitration shall extend to claims against any parent,
subsidiary or affiliate of each party, and, when acting within such capacity,
any officer, director, shareholder, employee or agent of each party, or of any
of the above, and shall apply as well to claims arising out of state and federal
statutes and local ordinances as well as to claims arising under the common
law.  In the event of a dispute subject to this paragraph the parties shall be
entitled to reasonable discovery subject to the discretion of the arbitrator. 
The remedial authority of the arbitrator (which shall include the right to grant
injunctive or other equitable relief) shall be the same as, but no greater than,
would be the remedial power of a court having jurisdiction over the parties and
their dispute.  The arbitrator shall, upon an appropriate motion, dismiss any
claim without an evidentiary hearing if the party bringing the motion
establishes that he or it would be entitled to summary judgment if the matter
had been pursued in court litigation.  In the event of a conflict between the
applicable rules of the American Arbitration Association and these procedures,
the provisions of these procedures shall govern.

 

Fees and Costs.  Any filing or administrative fees shall be borne initially by
the party requesting arbitration.  The Company shall be responsible for the
costs and fees of the arbitration, unless you wish to contribute (up to 50%) of
the costs and fees of the arbitration.  Notwithstanding the foregoing, the
prevailing party in such arbitration, as determined by the arbitrator, and in
any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the arbitrator’s
compensation), expenses, and attorneys’ fees.

 

Award Final and Binding.  The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties.  If any of
these arbitration provisions, or of this agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this agreement, and this
agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration.  If a court should find that
the arbitration provisions of this agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

 

Miscellaneous Provisions

 

Successors and Assigns.  Subject to the limitations set forth in this letter
agreement, the benefits and obligations of this letter agreement will be binding
on the executors, administrators, heirs, legal representatives, successors, and
assigns of the parties.

 

Governing Law.  This letter agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware excluding those laws that
direct the application of the laws of another jurisdiction.

 

4

--------------------------------------------------------------------------------


 

Costs.  You will repay the Company for all costs and damages, including
incidental and consequential damages and attorney’s fees, resulting from any
transfer of the Option Shares which is not in compliance with the provisions of
this letter agreement.

 

Notices.  All notices and other communications under this letter agreement shall
be in writing.  Unless and until you are notified in writing to the contrary,
all notices, communications, and documents directed to the Company and related
to the agreement, if not delivered by hand or by telecopier, shall be mailed,
addressed to:

 

Peregrine Systems, Inc.

Attention: Stock Option Plan

Administrator

3611 Valley Center Drive

San Diego, CA 92130

 

Communications.  Unless and until you notify the Company in writing to the
contrary, all notices, communications, and documents intended for you and
related to this letter agreement, if not delivered by hand or by telecopier,
shall be mailed to your last known address as shown on the Company’s books. 
Notices and communications shall be mailed by first class mail, postage
prepaid.  All mailings and deliveries related to this letter agreement shall be
deemed received when actually received, if by hand delivery or telecopier, and
three business days after mailing, if by mail.  The Administrator may, by notice
to you in the form set forth above, specify that future notices and
communications may be sent electronically in a manner acceptable to the
Administrator.

 

Taxes.  You acknowledge that the Company has made no warranties or
representations to you with respect to the income tax consequences of the
transactions contemplated by this letter agreement, including the grant or
exercise of the Option or the sale of the Option Shares, and you are not relying
on the Company or its representatives for an assessment of such tax
consequences.  You have had adequate opportunity to consult with your personal
tax advisor before submitting this letter agreement to the Company.

 

This is not an employment contract.  This letter agreement is not to be
interpreted as a guarantee or contract of continuing employment.

 

We value your efforts and look forward to your continued contribution.

 

 

Sincerely,

 

 

 

/s/ John Mutch

 

 

John Mutch

 

CEO

 

I accept this option and agree to the terms of this offer letter agreement and
the Plan.

 

 

 

                                    

, 200   

Optionee signature

 

Date

 

 

5

--------------------------------------------------------------------------------


 

Grant of Nonstatutory Stock Option

 

 

Option Shares:

 

Grant Date:

 

 

 

 

 

Price per Share:

 

Vesting Base Date:

 

 

 

 

 

 

 

Fully Vested Date:

 

 

 

 

 

Option Control No:

 

Expiration Date:

 

Dear:

 

I am pleased to confirm that the Company has granted you an option to purchase
shares of our common stock under the Peregrine Systems, Inc.  2003 Equity
Incentive Plan (the “Plan”).  To accept your stock option, please sign the
enclosed copy of this letter agreement and return it to {department name,
mail-stop} {in the envelope provided}.

 

General terms

 

It is intended that your Option will qualify as an “approved option” for UK tax
purposes.  The Company is currently in discussions with the UK Inland Revenue
regarding the tax treatment of your Option and you will be notified in due
course of the outcome of these discussions.  The basic terms of your Option
grant are identified in the information block at the top of this letter
agreement, but other important terms and conditions are described in this letter
agreement and in the Plan.  For the purposes of this letter agreement, “Plan”
includes the terms of the UK sub-plan adopted by the Company in order to allow
the grant of tax-approved options to UK employees (the “UK Sub-Plan”).  We
encourage you to carefully review the Plan, a copy of which is available on the
intranet at
http://falconnet.peregrine.com/stockjplan_admin/index.cfm?obiectID=E752A718-60E3-4892-A72AF8449EA248D2.

 

Capitalized words in this letter agreement, which are not defined in this letter
agreement, are defined in the Plan.  This letter agreement constitutes the Award
Agreement called for in the Plan.

 

If the terms of this letter agreement differ from the rules of the Plan and/or
the UK legislation governing approved options, the rules and that legislation
will take precedence.

 

Purchase and payment

 

Subject to the Plan, your option vests (becomes exercisable) to the extent of
25% of the Option Shares one year after the Vesting Base Date (or, if no Vesting
Base Date is specified, the Grant Date), and then in cumulative monthly
increments of 2.0833% of the Option Shares, calculated to the closest whole
Share on each monthly anniversary of the Vesting Base Date, so that all Shares
will become purchasable on the Fully-Vested Date shown above.  (You should,
however, note that you will not obtain favourable tax treatment

 

--------------------------------------------------------------------------------


 

in the UK on the exercise of your option unless you have held the option for at
least 3 years before exercising it.)

 

Notwithstanding anything to the contrary in this letter agreement, if you have a
Company-initiated Termination without Cause within twelve (12) months after the
occurrence of a Change in Control, one half of the portion of this Option which
would otherwise be unvested as of the date of your Termination under the
provisions set forth above shall become vested as of the date of your
Termination.  If a person obtains Control of the Company in one of the ways
specified in clause 10 of the UK-Sub-Plan or a Fundamental Transaction occurs,
the Company’s Board of Directors may, in its discretion, take any or all of the
steps set forth in Section 10.3 or 10.4 of the Plan, provided that the vesting
of this Option shall be no less favorable to you than the vesting set forth in
this letter agreement.

 

If you decide to purchase Shares under this Option, you will be required to
submit a completed exercise agreement on a form approved by the Company,
together with payment for the Option Shares.  You may pay for the Option Shares
(plus any associated withholding taxes) using cash, a check, a wire transfer or
a promissory note (or any combination of those methods).  Shares available under
this Option must be purchased, if at all, no later than the Expiration Date.

 

Acceleration of Vesting

 

Notwithstanding anything to the contrary in this letter agreement, in the event
that a person obtains Control of the Company in one of the ways specified in
clause 10 of the UK Sub-Plan or a Fundamental Transaction occurs, the Company’s
Board of Directors may, in its discretion, take any or all of the steps set
forth in Sections 10.3 or 10.4 of the Plan.

 

Your Termination

 

In the event of your Termination for any reason other than death or disability
(as defined in the Plan), this Option shall cease to be exercisable three months
following your Termination date.  In the event of your Termination on account of
disability, this Option shall cease to be exercisable six months following your
Termination date.  In the event of your Termination on account of death, this
Option shall cease to be exercisable 12 months following your Termination date. 
In no event, however, may this Option be exercisable past the Expiration Date or
for the Option Shares that were not yet vested as of your Termination date.

 

Limitations on Transfer

 

This Option may not be transferred in any manner, and may be exercised during
your lifetime only by you.  Subject to all of the other terms and conditions of
this letter agreement, following your death, this Option may, to the extent it
is vested and exercisable by you in accordance with its terms on the date of
death, be exercised by your personal representatives.

 

2

--------------------------------------------------------------------------------


 

Restrictions on Exercise

 

No Shares will be issued pursuant to the exercise of this Option unless and
until there shall have been full compliance with all applicable requirements of
the Securities Act of 1933, as amended (whether by registration or satisfaction
of exemption conditions), all applicable laws, and all applicable listing
requirements of any national securities exchange or other market system on which
the Shares are then listed.  As a condition to the exercise of this Option, the
Company may require you to make any representation and warranty to the Company
as may be necessary or appropriate, in the judgment of the Administrator, to
comply with any applicable law.  You understand and acknowledge that, because
the Company has recently emerged from a bankruptcy reorganization, the Company
has not filed all reports under Section 13 or 15(d) of the Securities Exchange
Act of 1934, as amended, that would enable it to be eligible to file a
Registration Statement on Form S-8 relating to this Option.  Accordingly, you
understand and acknowledge that a considerable period of time may pass before
the Company is eligible to use Form S-8 with respect to this Option, and that
the exercisability of this Option may be deferred for such period.

 

Equitable Relief

 

You acknowledge that, in the event of a threatened or actual breach of any of
the provisions of this agreement, damages alone will be an inadequate remedy,
and such breach will cause the Company great, immediate and irreparable injury
and damage.  Accordingly, you agree that the Company shall be entitled to
injunctive and other equitable relief, and that such relief shall be in addition
to, and not in lieu of, any remedies it may have at law or under this agreement.

 

Arbitration

 

General.  Any controversy, dispute, or claim between the parties to this letter
agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this letter
agreement, the exercise of the Option or the disposition of the Option Shares,
shall be settled exclusively by arbitration, before a single arbitrator, in
accordance with these provisions and the then most applicable rules of the
American Arbitration Association.  Judgment upon any award rendered by the
arbitrator may be entered by any state or federal court having jurisdiction
thereof.  Such arbitration shall be administered by the American Arbitration
Association.  Arbitration shall be the exclusive remedy for determining any such
dispute, regardless of its nature.  Notwithstanding the foregoing, either party
may in an appropriate matter apply to a court for provisional relief, including
a temporary restraining order or a preliminary injunction, on the ground that
the award to which the applicant may be entitled in arbitration may be rendered
ineffectual without provisional relief.  Unless mutually agreed by the parties
otherwise, any arbitration shall take place in the City of San Diego,
California.

 

Selection of Arbitrator.  In the event the parties are unable to agree upon an
arbitrator, the parties shall select a single arbitrator from a list of nine
arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at your option, from a list of nine persons
(which shall be retired judges or corporate or litigation attorneys experienced
in stock options and buy-sell agreements) provided by the office of the American
Arbitration Association having jurisdiction over San Diego, California.  If the
parties are unable to agree upon an arbitrator from the list so drawn, then

 

3

--------------------------------------------------------------------------------


 

the parties shall each strike names alternately from the list, with the first to
strike being determined by lot.  After each party has used four strikes, the
remaining name on the list shall be the arbitrator.  If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.

 

Applicability of Arbitration; Remedial Authority.  This agreement to resolve any
disputes by binding arbitration shall extend to claims against any parent,
subsidiary or affiliate of each party, and, when acting within such capacity,
any officer, director, shareholder, employee or agent of each party, or of any
of the above, and shall apply as well to claims arising out of state and federal
statutes and local ordinances as well as to claims arising under the common
law.  In the event of a dispute subject to this paragraph the parties shall be
entitled to reasonable discovery subject to the discretion of the arbitrator. 
The remedial authority of the arbitrator (which shall include the right to grant
injunctive or other equitable relief) shall be the same as, but no greater than,
would be the remedial power of a court having jurisdiction over the parties and
their dispute.  The arbitrator shall, upon an appropriate motion, dismiss any
claim without an evidentiary hearing if the party bringing the motion
establishes that he or it would be entitled to summary judgment if the matter
had been pursued in court litigation.  In the event of a conflict between the
applicable rules of the American Arbitration Association and these procedures,
the provisions of these procedures shall govern.

 

Fees and Costs.  Any filing or administrative fees shall be borne initially by
the party requesting arbitration.  The Company shall be responsible for the
costs and fees of the arbitration, unless you wish to contribute (up to 50%) of
the costs and fees of the arbitration.  Notwithstanding the foregoing, the
prevailing party in such arbitration, as determined by the arbitrator, and in
any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the arbitrator’s
compensation), expenses, and attorneys’ fees.

 

Award Final and Binding.  The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties.  If any of
these arbitration provisions, or of this agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this agreement, and this
agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration.  If a court should find that
the arbitration provisions of this agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

 

Miscellaneous Provisions

 

Successors and Assigns.  Subject to the limitations set forth in this letter
agreement, the benefits and obligations of this letter agreement will be binding
on the executors, administrators, heirs, legal representatives, successors, and
assigns of the parties.

 

4

--------------------------------------------------------------------------------


 

Governing Law.  This letter agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware excluding those laws that
direct the application of the laws of another jurisdiction.

 

Costs.  You will repay the Company for all costs and damages, including
incidental and consequential damages and attorney’s fees, resulting from any
transfer of the Option Shares which is not in compliance with the provisions of
this letter agreement.

 

Notices.  All notices and other communications under this letter agreement shall
be in writing.  Unless and until you are notified in writing to the contrary,
all notices, communications, and documents directed to the Company and related
to the agreement, if not delivered by hand or by telecopier, shall be mailed,
addressed to:

 

Peregrine Systems, Inc.

Attention: Stock Option Plan

Administrator

3611 Valley Center Drive

San Diego, CA 92130

 

Communications.  Unless and until you notify the Company in writing to the
contrary, all notices, communications, and documents intended for you and
related to this letter agreement, if not delivered by hand or by telecopier,
shall be mailed to your last known address as shown on the Company’s books. 
Notices and communications shall be mailed by first class mail, postage
prepaid.  All mailings and deliveries related to this letter agreement shall be
deemed received when actually received, if by hand delivery or telecopier, and
three business days after mailing, if by mail.  The Administrator may, by notice
to you in the form set forth above, specify that future notices and
communications may be sent electronically in a manner acceptable to the
Administrator.

 

Taxes.  You acknowledge that the Company has made no warranties or
representations to you with respect to the income tax consequences of the
transactions contemplated by this letter agreement, including the grant or
exercise of the Option or the sale of the Option Shares, and you are not relying
on the Company or its representatives for an assessment of such tax
consequences.  You have had adequate opportunity to consult with your personal
tax advisor before submitting this letter agreement to the Company.

 

This is not an employment contract.  This letter agreement is not to be
interpreted as a guarantee or contract of continuing employment.

 

We value your efforts and look forward to your continued contribution.

 

 

Sincerely,

 

 

 

/s/ John Mutch

 

 

John Mutch

 

CEO

 

5

--------------------------------------------------------------------------------


 

I accept this option and agree to the terms of this offer letter agreement and
the Plan.

 

 

 

                                    

, 200   

Optionee signature

 

Date

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

Stock Option Grant Letter

 

 

Option Shares:

 

Grant Date:

 

 

 

 

 

Price per Share:

 

Vesting Base Date:

 

 

 

 

 

 

 

Fully-Vested Date:

 

 

 

 

 

Option Control No:

 

Expiration Date:

 

 

 

 

 

 

 

Sale Restriction End Date:

 

Dear:

 

I am pleased to confirm that the Company has granted you an option to purchase
shares of our common stock under the 2003 Equity Incentive Plan of Peregrine
Systems, Inc.  (the “Plan”).  To acknowledge receipt of your stock option,
please sign the enclosed copy of this Option Grant Letter and return it to the
Finance Department {in the envelope provided}.

 

General terms

 

Your Option is intended to benefit from the preferred tax regime applicable to
qualified stock options under French law.  The basic terms of your Option Grant
are identified in the information block at the top of this Option Grant Letter,
but other important terms and conditions are described in this Option Grant
Letter and in the Plan.  For the purposes of this Option Grant Letter, “Plan”
includes the terms of the French sub-plan adopted by the Company in order to
allow the grant of options to French employees (the “French Sub-Plan”) We
encourage you to carefully review the Plan, a copy of which is available on the
intranet at
http://falconnet.peregrine.com/stock_plan_admin/index.cfm?objectID=E752A718-60E3-4892-A72AF8449EA248D2.

 

Capitalized words in this Option Grant Letter, which are not defined in this
Option Grant Letter, are defined in the Plan.  This Option Grant Letter
constitutes the document evidencing the grant of an Award called for in the
Plan.

 

If the terms of this Option Grant Letter differ from the rules of the French
Sub-Plan the rules of the French Sub-Plan shall prevail.  A French translation
of this Option Grant Letter shall be made available to you for information
purposes only.  In the event of any conflict between the terms of this Option
Grant Letter and the French translation of the Option Grant Letter, the English
language version shall prevail.

 

Purchase and payment

 

Subject to the Plan, your option vests (becomes exercisable) to the extent of
25% of the Option Shares one year after the Vesting Base Date (or, if no Vesting
Base Date is specified, the Grant Date), the so-called first Initial Exercise
Date, and then in cumulative

 

--------------------------------------------------------------------------------


 

monthly increments of 2.0833% of the Option Shares (Initial Exercise Date,
calculated to the closest whole Share on each monthly anniversary of the Vesting
Base Date), so that all Shares will become purchasable on the Fully-Vested Date
shown above, subject to your continuing status as an Employee on each vesting
date.

 

Notwithstanding anything to the contrary in this Option Grant Letter, if you
have a Company-initiated Termination without Cause within 12 months after the
occurrence of a Change in Control, one half of the portion of this Option which
would otherwise be unvested as of the date of your Termination under the
provisions set forth above shall become vested as of the date of your
Termination.  Furthermore, notwithstanding anything to the contrary in this
Option Grant Letter, upon the occurrence of a Change in Control, the Company’s
Board of Directors may, in its discretion, take any or all of the steps set
forth in Section 10.4 of the US Plan and Section 12(c) of the French Sub Plan,
provided that the vesting of this Option shall be no less favourable to you than
the vesting set forth in the preceding sentence.  Notwithstanding anything to
the contrary in this Option Grant Letter, in the event of a Fundamental
Transaction, the Company’s Board of Directors may, in its discretion, take any
or all of the steps set forth in Section 10.3 of the US Plan and Section 12(c)
of the French Sub Plan.(1)

 

If you decide to purchase Shares under this Option, you will be required to
submit a completed exercise notice on a form approved by the Company, together
with payment for the Option Shares, and in accordance the procedure for exercise
provided for in Section 10 (a) of the French Sub-Plan.  You may pay for the
Option Shares (plus any associated withholding taxes and broker fees) using
cash, a check, a wire transfer or any other form of payment listed in Section 9
(d) of the French Sub-Plan and permitted by the Administrator at the time you
wish to exercise.  Shares available under this Option must be purchased, if at
all, no later than the Expiration Date.

 

Acceleration of Vesting

 

Notwithstanding anything to the contrary in this Option Grant Letter, in the
event of a Change in Control or Fundamental Transaction, the Company’s Board of
Directors may, in its discretion, take any or all of the steps set forth in
Sections 10.3 or 10.4 of the US Plan and Section 12(c) of the French Sub
Plan(2).

 

Your Termination

 

In the event of your Termination for any reason other than death, disability or
retirement (as defined in section 10 (c), (d) and (e) of the French Sub-Plan),
this Option shall cease to be exercisable three months following your
Termination date.  In the event of your Termination on account of disability,
this Option shall cease to be exercisable six months following your Termination
date in accordance with section 10 (c) of the French Sub-Plan.  In the event of
your Termination on account of death, this Option shall cease to be exercisable
six months following the date of your death in accordance with section 10 (d) of
the French Sub-Plan.  In the event of your Termination on account of retirement,
this Option

 

--------------------------------------------------------------------------------

(1) You should however note that in these circumstances you may not benefit from
the preferred tax treatment in France.

 

(2) You should however note that in these circumstances you may not benefit from
the preferred tax treatment in France.

 

2

--------------------------------------------------------------------------------


 

shall cease to be exercisable before the beginning of the 3-months period
preceding the date of your Termination date for Options vested before this date
in accordance with section 10 (e) of the French Sub-Plan.  In no event, however,
may this Option be exercisable past the Expiration Date or for the Option Shares
that were not yet vested as of your Termination date, except as otherwise
provided in Section 10(d) and (e) of the French Sub-Plan.

 

Limitations on Transfer

 

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during your lifetime
only by you.  No shares subject to this Option may be exercised, sold or
transferred in any manner whatsoever except through the Authorised Broker, as
defined in Section 2(b) of the French Sub-Plan.  Subject to all of the other
terms and conditions of this Option Grant Letter, following your death, this
Option may, to the extent it is vested and exercisable by you in accordance with
its terms on the date of death, be exercised by your heirs or legal
representatives in the event of your death.

 

Restrictions on Exercise

 

No Shares will be issued pursuant to the exercise of this Option unless and
until there shall have been full compliance with all applicable requirements of
the United States of America Securities Act of 1933, as amended (whether by
registration or satisfaction of exemption conditions), all applicable laws, and
all applicable listing requirements of any national securities exchange or other
market system on which the Shares are then listed.  As a condition to the
exercise of this Option, the Company may require you to make any representation
and warranty to the Company as may be necessary or appropriate, in the judgment
of the Administrator, to comply with any applicable law.  You understand and
acknowledge that, because the Company has recently emerged from a bankruptcy
reorganization, the Company has not filed all reports under Section 13 or 15(d)
of the Securities Exchange Act of 1934, as amended, that would enable it to be
eligible to file a Registration Statement on Form S-8 relating to this Option. 
Accordingly, you understand and acknowledge that a considerable period of time
may pass before the Company is eligible to use Form S-8 with respect to this
Option, and that the exercisability of this Option may be deferred for such
period.

 

Restrictions on Sale

 

Except in the event of Optionee’s disability, death, or retirement, as set forth
in Sections 10(c), (d) and (e) of the French Sub-Plan, the Shares subject to
this Option shall not be transferred, assigned, hypothecated or sold in any
manner otherwise than by will or by the laws of descent or distribution before
the Sale Restriction End Date, as defined above.

 

In this respect, the Option Shares acquired upon exercise of the Options cannot
be sold:

 

(i)                                     for the 25% of Option Shares that vest
one year after the Vesting Base Date, before the expiry of three years from the
first Initial Exercise Date;

 

3

--------------------------------------------------------------------------------


 

(ii)                                  for each cumulative monthly increment of
2.0833% of the Option Shares that vest as set out in the Option Grant Letter,
before the expiry of three years from the relevant Initial Exercise Date, less
the number of whole months between the first Initial Exercise Date (relating to
the 25% of Option Shares) and the relevant Initial Exercise Date, whenever that
shall be.(3)

 

Equitable Relief

 

You acknowledge that, in the event of a threatened or actual breach of any of
the provisions of this grant letter, damages alone will be an inadequate remedy,
and such breach will cause the Company great, immediate and irreparable injury
and damage.  Accordingly, you agree that the Company shall be entitled to
injunctive and other equitable relief, and that such relief shall be in addition
to, and not in lieu of, any remedies it may have at law or under this grant
letter.

 

Miscellaneous Provisions

 

Successors.  Subject to the limitations set forth in this Option Grant Letter,
the benefits and obligations of this Option Grant Letter will be binding on the
executors, administrators, heirs, legal representatives and successors of the
parties.

 

Governing Law.  This Option Grant Letter shall be governed by, and construed in
accordance with, the laws of the State of Delaware excluding those laws that
direct the application of the laws of another jurisdiction.

 

Costs.  You will repay the Company for all costs and damages, including
incidental and consequential damages and attorney’s fees, resulting from any
transfer of the Option Shares which is not in compliance with the provisions of
this Option Grant Letter in particular and the Plan in general.

 

Notices.  All notices and other communications under this Option Grant Letter
shall be in writing.  Unless and until you are notified in writing to the
contrary, all notices, communications, and documents directed to the Company and
related to the Option Grant Letter, if not delivered by hand or by telecopier,
shall be mailed, addressed to:

 

Peregrine Systems, Inc.

Attention: Stock Option Plan

Administrator

 

--------------------------------------------------------------------------------

(3)                                  Working example

 

Assuming a date of grant of the Option : 01.01. Year 2004

 

25% of the Option shall vest on 01.01.  Year 2005.  The restriction on sale of
this portion of the Option lapses 3 years as from the Initial Exercise Date
i.e.  01.01.Year 2008.

 

Then, a further 1/36 of the Option shall vest on 01.02.Year 2005.  The
restriction on sale applicable to this portion of the Option lapses 3 years less
the number of months between the first Initial Exercise Date (0l.0l.Year 2005)
and the relevant Initial Exercise Date (01.02.Year 2005) i.e., 35 months (36
months less one month), as from the relevant Initial Exercise Date of this
portion of Option (01.02.Year 2005) so that the Sale Restriction End Date is
01.01.Year 2008.

 

In practice, the restriction on sale always expires 4 years after the date of
grant.

 

4

--------------------------------------------------------------------------------


 

3611 Valley Center Drive

San Diego, CA 92130

 

Communications.  Unless and until you notify the Company in writing to the
contrary, all notices, communications, and documents intended for you and
related to this Option Grant Letter, if not delivered by hand or by telecopier,
shall be mailed to your last known address as shown on the Company’s books. 
Notices and communications shall be mailed by first class mail, postage
prepaid.  All mailings and deliveries related to this Option Grant Letter shall
be deemed received when actually received, if by hand delivery or telecopier,
and three business days after mailing, if by mail.  The Administrator may, by
notice to you in the form set forth above, specify that future notices and
communications may be sent electronically in a manner acceptable to the
Administrator.

 

Taxes.  You acknowledge that the Company has made no warranties or
representations to you with respect to the income tax consequences of the
transactions contemplated by this Option Grant Letter, including the grant or
exercise of the Option or the sale of the Option Shares, and you are not relying
on the Company or its representatives for an assessment of such tax
consequences.  You have had adequate opportunity to consult with your personal
tax advisor before submitting this Option Grant Letter to the Company.

 

This is not an employment contract.  This Option Grant Letter is not to be
interpreted as a guarantee or contract of continuing employment.

 

We value your efforts and look forward to your continued contribution.

 

 

Sincerely,

 

 

 

/s/ John Mutch

 

 

John Mutch

 

CEO

 

I acknowledge receipt of this Option Grant Letter and declare that I fully
understand all the terms and conditions of the Plan and this Option Grant
Letter.

 

[I understand that, in order to perform its requirements under this Plan, my
Employer and/or Peregrine Systems, Inc. or any agent apppointed by Peregrine
Systems Inc., may process personal data and/or sensitive personal data about
me.  Such data include but are not limited to the information provided on the
Payroll Deduction Authorisation form and any changes thereto, other appropriate
personal and financial data about me, and information about the amount in my
Plan account and my purchases under the Plan from time to time.  I hereby give
my explicit consent to my Employer and/or Peregrine Systems Inc., or any agent
appointed by Peregrine Inc.  to process any such personal data and/or sensitive
personal data for the exclusive purpose of administrating the Plan, excluding
other transfers of data unrelated to the Plan’s aim.  I understand that in some
of the countries outside the European Union, regulations on the protection of
personal data may be weaker than those existing in the European Union, or
non-existent.  I also hereby give my explicit consent to my

 

5

--------------------------------------------------------------------------------


 

Employer and/or Peregrine Systems, Inc to transfer any such personal data and/or
sensitive personal data outside the country in which I work or am employed and
outside the European Union.  The legal persons for whom my personal data are
intended are my Employer and any independent agent or contractor appointed by my
Employer or Peregrine Systems, Inc.

 

I have been informed of my right of access and correction to my personal data. 
I understand that completion of this form is required for my enrolment in the
Plan].

 

 

 

 

, 200   

Optionee signature

 

Date

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

Stock Option Grant Letter

 

 

Option Shares:

 

Grant Date:

 

 

 

 

 

Price per Share:

 

Vesting Base Date:

 

 

 

 

 

 

 

Fully Vested Date:

 

 

 

 

 

Option Control No:

 

Expiration Date:

 

 

 

 

 

 

 

Sale Restriction End Date:

 

Dear:

 

I am pleased to confirm that the Company has granted you an option to purchase
shares of our common stock under the 2003 Equity Incentive Plan of Peregrine
Systems, Inc.  (the “Plan”).  To acknowledge receipt of your stock option,
please sign the enclosed copy of this Option Grant Letter and return it to the
Finance Department {in the envelope provided}.

 

General terms

 

Your Option is intended to benefit from the preferred tax regime applicable to
qualified stock options under French law.  The basic terms of your Option Grant
are identified in the information block at the top of this Option Grant Letter,
but other important terms and conditions are described in this Option Grant
Letter and in the Plan.  For the purposes of this Option Grant Letter, “Plan”
includes the terms of the French sub-plan adopted by the Company in order to
allow the grant of options to French employees (the “French Sub-Plan”) We
encourage you to carefully review the Plan, a copy of which is available on the
intranet at
http://falconnet.peregrine.com/stock_plan_admin/index.cfm?objectID=E752A718-60E3-4892-A72AF8449EA248D2.

 

Capitalized words in this Option Grant Letter, which are not defined in this
Option Grant Letter, are defined in the Plan.  This Option Grant Letter
constitutes the document evidencing the grant of an Award called for in the
Plan.

 

If the terms of this Option Grant Letter differ from the rules of the French
Sub-Plan the rules of the French Sub-Plan shall prevail.  A French translation
of this Option Grant Letter shall be made available to you for information
purposes only.  In the event of any conflict between the terms of this Option
Grant Letter and the French translation of the Option Grant Letter, the English
language version shall prevail.

 

Purchase and payment

 

Subject to the Plan, your option vests (becomes exercisable) to the extent of
25% of the Option Shares one year after the Vesting Base Date (or, if no Vesting
Base Date is specified, the Grant Date), the so-called first Initial Exercise
Date, and then in cumulative

 

--------------------------------------------------------------------------------


 

monthly increments of 2.0833% of the Option Shares (Initial Exercise Date,
calculated to the closest whole Share on each monthly anniversary of the Vesting
Base Date), so that all Shares will become purchasable on the Fully-Vested Date
shown above, subject to your continuing status as an Employee on each vesting
date.

 

Notwithstanding anything to the contrary in this Option Grant Letter, upon the
occurrence of a Change in Control, the Company’s Board of Directors may, in its
discretion, take any or all of the steps set forth in Section 10.4 of the US
Plan and Section 12(c) of the French Sub Plan, provided that the vesting of this
Option shall be no less favourable to you than the vesting set forth in the
preceding sentence.  Notwithstanding anything to the contrary in this Option
Grant Letter, in the event of a Fundamental Transaction, the Company’s Board of
Directors may, in its discretion, take any or all of the steps set forth in
Section 10.3 of the US Plan and Section 12(c) of the French Sub Plan.(1)

 

If you decide to purchase Shares under this Option, you will be required to
submit a completed exercise notice on a form approved by the Company, together
with payment for the Option Shares, and in accordance the procedure for exercise
provided for in Section 10 (a) of the French Sub-Plan.  You may pay for the
Option Shares (plus any associated withholding taxes and broker fees) using
cash, a check, a wire transfer or any other form of payment listed in Section 9
(d) of the French Sub-Plan and permitted by the Administrator at the time you
wish to exercise.  Shares available under this Option must be purchased, if at
all, no later than the Expiration Date.

 

Acceleration of Vesting

 

Notwithstanding anything to the contrary in this Option Grant Letter, in the
event of a Change in Control or Fundamental Transaction, the Company’s Board of
Directors may, in its discretion, take any or all of the steps set forth in
Sections 10.3 or 10.4 of the US Plan and Section 12(c) of the French Sub
Plan(2).

 

Your Termination

 

In the event of your Termination for any reason other than death, disability or
retirement (as defined in section 10 (c), (d) and (e) of the French Sub-Plan),
this Option shall cease to be exercisable three months following your
Termination date.  In the event of your Termination on account of disability,
this Option shall cease to be exercisable six months following your Termination
date in accordance with section 10 (c) of the French Sub-Plan.  In the event of
your Termination on account of death, this Option shall cease to be exercisable
six months following the date of your death in accordance with section 10 (d) of
the French Sub-Plan.  In the event of your Termination on account of retirement,
this Option shall cease to be exercisable before the beginning of the 3-months
period preceding the date of your Termination date for Options vested before
this date in accordance with section 10 (e) of the French Sub-Plan.  In no
event, however, may this Option be exercisable past the Expiration Date or for
the Option Shares that were not yet vested as of your Termination date, except
as otherwise provided in Section 10(d) and (e) of the French Sub-Plan.

 

--------------------------------------------------------------------------------

(1) You should however note that in these circumstances you may not benefit from
the preferred tax treatment in France.

 

(2) You should however note that in these circumstances you may not benefit from
the preferred tax treatment in France.

 

2

--------------------------------------------------------------------------------


 

Limitations on Transfer

 

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during your lifetime
only by you.  No shares subject to this Option may be exercised, sold or
transferred in any manner whatsoever except through the Authorised Broker, as
defined in Section 2(b) of the French Sub-Plan.  Subject to all of the other
terms and conditions of this Option Grant Letter, following your death, this
Option may, to the extent it is vested and exercisable by you in accordance with
its terms on the date of death, be exercised by your heirs or legal
representatives in the event of your death.

 

Restrictions on Exercise

 

No Shares will be issued pursuant to the exercise of this Option unless and
until there shall have been full compliance with all applicable requirements of
the United States of America Securities Act of 1933, as amended (whether by
registration or satisfaction of exemption conditions), all applicable laws, and
all applicable listing requirements of any national securities exchange or other
market system on which the Shares are then listed.  As a condition to the
exercise of this Option, the Company may require you to make any representation
and warranty to the Company as may be necessary or appropriate, in the judgment
of the Administrator, to comply with any applicable law.  You understand and
acknowledge that, because the Company has recently emerged from a bankruptcy
reorganization, the Company has not filed all reports under Section 13 or 15(d)
of the Securities Exchange Act of 1934, as amended, that would enable it to be
eligible to file a Registration Statement on Form S-8 relating to this Option. 
Accordingly, you understand and acknowledge that a considerable period of time
may pass before the Company is eligible to use Form S-8 with respect to this
Option, and that the exercisability of this Option may be deferred for such
period.

 

Restrictions on Sale

 

Except in the event of Optionee’s disability, death, or retirement, as set forth
in Sections 10(c), (d) and (e) of the French Sub-Plan, the Shares subject to
this Option shall not be transferred, assigned, hypothecated or sold in any
manner otherwise than by will or by the laws of descent or distribution before
the Sale Restriction End Date, as defined above.

 

In this respect, the Option Shares acquired upon exercise of the Options cannot
be sold:

 

(i)                                     for the 25% of Option Shares that vest
one year after the Vesting Base Date, before the expiry of three years from the
first Initial Exercise Date;

 

(ii)                                  for each cumulative monthly increment of
2.0833% of the Option Shares that vest as set out in the Option Grant Letter,
before the expiry of three years from the relevant Initial Exercise Date, less
the number of whole months between the first Initial Exercise

 

3

--------------------------------------------------------------------------------


 

Date (relating to the 25% of Option Shares) and the relevant Initial Exercise
Date, whenever that shall be.(3)

 

Equitable Relief

 

You acknowledge that, in the event of a threatened or actual breach of any of
the provisions of this grant letter, damages alone will be an inadequate remedy,
and such breach will cause the Company great, immediate and irreparable injury
and damage.  Accordingly, you agree that the Company shall be entitled to
injunctive and other equitable relief, and that such relief shall be in addition
to, and not in lieu of, any remedies it may have at law or under this grant
letter.

 

Miscellaneous Provisions

 

Successors.  Subject to the limitations set forth in this Option Grant Letter,
the benefits and obligations of this Option Grant Letter will be binding on the
executors, administrators, heirs, legal representatives and successors of the
parties.

 

Governing Law.  This Option Grant Letter shall be governed by, and construed in
accordance with, the laws of the State of Delaware excluding those laws that
direct the application of the laws of another jurisdiction.

 

Costs.  You will repay the Company for all costs and damages, including
incidental and consequential damages and attorney’s fees, resulting from any
transfer of the Option Shares which is not in compliance with the provisions of
this Option Grant Letter in particular and the Plan in general.

 

Notices.  All notices and other communications under this Option Grant Letter
shall be in writing.  Unless and until you are notified in writing to the
contrary, all notices, communications, and documents directed to the Company and
related to the Option Grant Letter, if not delivered by hand or by telecopier,
shall be mailed, addressed to:

 

Peregrine Systems, Inc.

Attention: Stock Option Plan

Administrator

3611 Valley Center Drive

San Diego, CA 92130

 

--------------------------------------------------------------------------------

(3)                                  Working example

 

Assuming a date of grant of the Option : 01.01.  Year 2004

 

25% of the Option shall vest on 01.01.  Year 2005.  The restriction on sale of
this portion of the Option lapses 3 years as from the Initial Exercise Date
i.e.  01.01.Year 2008.

 

Then, a further 1/36 of the Option shall vest on 01.02.Year 2005.  The
restriction on sale applicable to this portion of the Option lapses 3 years less
the number of months between the first Initial Exercise Date (0l.0l.Year 2005)
and the relevant Initial Exercise Date (01.02.Year 2005) i.e., 35 months (36
months less one month), as from the relevant Initial Exercise Date of this
portion of Option (01.02.  Year 2005) so that the Sale Restriction End Date is
01.01.  Year 2008.

 

In practice, the restriction on sale always expires 4 years after the date of
grant.

 

4

--------------------------------------------------------------------------------


 

Communications.  Unless and until you notify the Company in writing to the
contrary, all notices, communications, and documents intended for you and
related to this Option Grant Letter, if not delivered by hand or by telecopier,
shall be mailed to your last known address as shown on the Company’s books. 
Notices and communications shall be mailed by first class mail, postage
prepaid.  All mailings and deliveries related to this Option Grant Letter shall
be deemed received when actually received, if by hand delivery or telecopier,
and three business days after mailing, if by mail.  The Administrator may, by
notice to you in the form set forth above, specify that future notices and
communications may be sent electronically in a manner acceptable to the
Administrator.

 

Taxes.  You acknowledge that the Company has made no warranties or
representations to you with respect to the income tax consequences of the
transactions contemplated by this Option Grant Letter, including the grant or
exercise of the Option or the sale of the Option Shares, and you are not relying
on the Company or its representatives for an assessment of such tax
consequences.  You have had adequate opportunity to consult with your personal
tax advisor before submitting this Option Grant Letter to the Company.

 

This is not an employment contract.  This Option Grant Letter is not to be
interpreted as a guarantee or contract of continuing employment.

 

We value your efforts and look forward to your continued contribution.

 

 

Sincerely,

 

 

 

/s/ John Mutch

 

 

John Mutch

 

CEO

 

I acknowledge receipt of this Option Grant Letter and declare that I fully
understand all the terms and conditions of the Plan and this Option Grant
Letter.

 

[I understand that, in order to perform its requirements under this Plan, my
Employer and/or Peregrine Systems, Inc. or any agent apppointed by Peregrine
Systems Inc., may process personal data and/or sensitive personal data about
me.  Such data include but are not limited to the information provided on the
Payroll Deduction Authorisation form and any changes thereto, other appropriate
personal and financial data about me, and information about the amount in my
Plan account and my purchases under the Plan from time to time.  I hereby give
my explicit consent to my Employer and/or Peregrine Systems Inc., or any agent
appointed by Peregrine Inc.  to process any such personal data and/or sensitive
personal data for the exclusive purpose of administrating the Plan, excluding
other transfers of data unrelated to the Plan’s aim.  I understand that in some
of the countries outside the European Union, regulations on the protection of
personal data may be weaker than those existing in the European Union, or
non-existent.  I also hereby give my explicit consent to my Employer and/or
Peregrine Systems, Inc to transfer any such personal data and/or sensitive
personal data outside the country in which I work or am employed and outside the
European

 

5

--------------------------------------------------------------------------------


 

Union.  The legal persons for whom my personal data are intended are my Employer
and any independent agent or contractor appointed by my Employer or Peregrine
Systems, Inc.

 

I have been informed of my right of access and correction to my personal data. 
I understand that completion of this form is required for my enrolment in the
Plan].

 

 

 

 

, 200   

Optionee signature

 

Date

 

 

6

--------------------------------------------------------------------------------
